

 
AMENDED AND RESTATED SECURITY AGREEMENT
 
LV ADMINISTRATIVE SERVICES, INC.,
as Administrative and Collateral Agent
 
THE LENDERS
From Time to Time Party Hereto
 
 
PROLINK HOLDINGS CORP.
 
and
 
EACH ELIGIBLE SUBSIDIARY NAMED HEREIN
 
Dated: March 31, 2008
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS


   
 
 
 
   
Page
1.
 
General Definitions and Terms; Rules of Construction
2
2.
 
Loan Facility and Closing Shares
3
3.
 
Repayment of the Loans
6
4.
 
Procedure for Revolving Loans
7
5.
 
Interest and Payments
7
6.
 
Security Interest
10
7. 
 
Representations, Warranties and Covenants Concerning the Collateral
10 
8.
 
Payment of Accounts
13
9.
 
Collection and Maintenance of Collateral14
14
10.
 
Inspections and Appraisals
14
11.
 
Financial Reporting
15
12.
 
Additional Representations and Warranties
16
13.
 
Covenants
28
14.
 
Further Assurances
36
15.
 
Representations, Warranties and Covenants of Lenders
36
16.
 
Confidentiality
38
17.
 
Power of Attorney
39
18.
 
Term of Agreement
40
19.
 
Termination of Lien
40
20.
 
Events of Default
40
21.
 
Remedies
43
22.
 
Waivers
43
23.
 
Expenses
44
24.
 
Assignment; Register
45
25.
 
No Waiver; Cumulative Remedies
45
26.
 
Application of Payments
45
27.
 
Indemnity
46
28.
 
Revival
46
29.
 
Borrowing Agency Provisions
46
30.
 
Notices
47
31.
 
Governing Law, Jurisdiction and Waiver of Jury Trial
49
32.
 
Limitation of Liability
50
33.
 
Entire Understanding; Maximum Interest
50
34.
 
Severability
51
35.
 
Survival
51
36.
 
Captions
51
37.
 
Counterparts; Signatures
51
38.
 
Construction
51
39.
 
Publicity
51
40.
 
Joinder
52
41.
 
Legends
52
42.
 
Agency
53

 
i

--------------------------------------------------------------------------------



 
AMENDED AND RESTATED SECURITY AGREEMENT
 
This AMENDED AND RESTATED SECURITY AGREEMENT is made as of March 31, 2008 (as
amended, restated, supplemented and/or modified from time to time, this
“Agreement”) by and among the lenders from time to time party hereto (the
“Lenders”), LV ADMINISTRATIVE SERVICES, INC., a Delaware corporation, as
administrative and collateral agent for the Lenders (in such capacity, the
“Agent” and together with the Lenders, the “Creditor Parties”), PROLINK HOLDINGS
CORP., a Delaware corporation (the “Parent”), and each party listed on Exhibit A
attached hereto (each an “Eligible Subsidiary” and collectively, the “Eligible
Subsidiaries”; the Parent and each Eligible Subsidiary, each a “Company” and
collectively, the “Companies”).
 
BACKGROUND
 
The Companies have requested that the Lenders make advances available to the
Companies and purchase term notes from the Companies; and
 
The Lenders have agreed to make such advances and purchase such notes on the
terms and conditions set forth in this Agreement.
 
AMENDMENT AND RESTATEMENT
 
As of the date of this Agreement, the terms, conditions, covenants, agreements,
representations and warranties contained in the Original Security Agreement
shall be deemed amended and restated in their entirety as set forth in this
Agreement and the Original Security Agreement shall be consolidated with and
into and superseded by this Agreement; provided, however, that nothing contained
in this Agreement shall impair or affect the Liens on the Collateral heretofore
pledged, granted and/or assigned by each Company to any Creditor Party as
security for the Obligations under the Original Security Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:
 
1.  General Definitions and Terms; Rules of Construction.
 
(a)  General Definitions. Capitalized terms used in this Agreement shall have
the meanings assigned to them in Annex A.
 
(b)  Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
 
(c)  Other Terms. All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.
 
2

--------------------------------------------------------------------------------


 
(d)  Rules of Construction. All Schedules, Addenda, Annexes and Exhibits hereto
or expressly identified to this Agreement are incorporated herein by reference
and taken together with this Agreement constitute but a single agreement. The
words “herein”, “hereof” and “hereunder” or other words of similar import refer
to this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. The term
“or” is not exclusive. The term “including” (or any form thereof) shall not be
limiting or exclusive. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits
to this Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.
 
2.  Loan Facility and Closing Shares.
 
(a)  Revolving 
 
(i)    (A)   Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Lenders may make revolving loans (the “Receivable
Revolving Loans”) to the Companies from time to time during the Revolver Term
which, in the aggregate at any time outstanding, will not exceed the lesser of
(x) (I) the Capital Availability Amount minus (II) such reserves as the Agent
may reasonably in its good faith judgment deem proper and necessary from time to
time (the “Reserves”) minus (III) the aggregate outstanding principal balance of
the Purchase Order Revolving Loans and (y) an amount equal to (I) the Accounts
Availability minus (II) the Reserves. The amount derived at any time from
Section 2(a)(i)(A)(y)(I) minus 2(a)(i)(A)(y)(II) shall be referred to as the
“Receivable Formula Amount”.
 
(B) Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Lenders may make additional revolving loans (the “Purchase Order
Revolving Loans” together with the Receivable Revolving Loans, the “Revolving
Loans”) to the Companies from time to time during the Revolver Term which, in
the aggregate at any time outstanding, will not exceed the lesser of (x)(I) the
Capital Availability Amount minus (II) the Reserves minus (III) the aggregate
outstanding principal balance of the Receivable Revolving Loans and (y) an
amount equal to (I) the Purchase Order Availability minus (II) the Reserves. The
amount derived at any time from Section 2(a)(i)(B)(y)(I) minus 2(a)(i)(B)(y)(II)
shall be referred to as the “Purchase Order Formula Amount”.
 
(C) The Companies shall, jointly and severally, execute and deliver to each
Lender on the Closing Date a Secured Revolving Note evidencing such Lender’s
Revolving Commitment Percentage of the Capital Availability Amount. The
Companies hereby each acknowledge and agree that each Lender’s obligation to
purchase a Secured Revolving Note from the Companies on the Closing Date shall
be contingent upon the satisfaction (or waiver by the Agent in its sole
discretion) of the items and matters set forth in the closing checklist provided
by the Agent to the Companies on or prior to the Closing Date. The Companies
hereby each further acknowledge and agree that, immediately prior to each
borrowing hereunder and immediately after giving effect thereto, the Companies
shall be deemed to have certified to the Lenders that at the time of each such
proposed borrowing and also after giving effect thereto (x) there shall exist no
Event of Default, (y) all representations, warranties and covenants made by the
Companies in connection with this Agreement and the Ancillary Agreements are
true, correct and complete and (z) all of each Company’s and its respective
Subsidiaries’ covenant requirements under this Agreement and the Ancillary
Agreements have been met. The Companies hereby agree to provide a certificate
confirming the foregoing concurrently with each request for a borrowing
hereunder.
 
3

--------------------------------------------------------------------------------


 
 
(ii)  Notwithstanding the limitations set forth above, if requested by any
Company, the Agent retains the right to lend to such Company from time to time
such amounts in excess of such limitations as Agent may determine in its sole
discretion. In connection with each such request by one or more Companies (each
an “Overadvance Request”), the Companies shall be deemed to have certified, as
of the time of such proposed borrowing and immediately after giving effect
thereto, to the satisfaction of all Overadvance Conditions. For purposes hereof,
“Overadvance Conditions” means (x) no Event of Default shall exist and be
continuing as of such date; (y) all representations, warranties and covenants
made by the Companies in connection with the Security Agreement and the
Ancillary Agreements shall be true, correct and complete as of such date; and
(z) the Companies and their respective Subsidiaries shall have taken all action
necessary to grant the Agent “control” over all of the Companies’ and their
respective Subsidiaries’ Deposit Accounts (the “Control Accounts”), with any
agreements establishing “control” to be in form and substance satisfactory to
the Agent. “Control” over such Control Accounts shall be released upon the
indefeasible repayment in full and termination of the Overadvance (together with
all accrued interest and fees which remain unpaid in respect thereof). The
Companies hereby agree to provide a certificate confirming the satisfaction of
the Overadvance Conditions concurrently with the Overadvance Request for same.
 
(iii)  The Companies acknowledge that, in the exercise of its reasonable credit
judgment, the Agent may increase the advance percentages used in determining
Accounts Availability and may decrease the advance percentages used in
determining Accounts Availability for reasons relating to either an increase in
dilution or other deterioration of the Accounts, in each case as determined by
the Agent in its reasonable discretion. Each of the Companies hereby consent to
any such increases or decreases which may limit or restrict advances requested
by the Companies.
 
4

--------------------------------------------------------------------------------


 
(iv)  If any interest, fees, costs or charges payable to the Creditor Parties
hereunder are not paid when due, each of the Companies shall thereby be deemed
to have requested, and each of the Lenders will be deemed to have made and the
Agent will charge to the Companies’ account with a Revolving Loan immediately
due and payable as of such date in an amount equal to such unpaid interest,
fees, costs or charges; provided, however, that the Agent may elect to extend
the maturity of all or a portion of any such Revolving Loan at any time to a
date that is on or prior to the maturity of the Loans made other than pursuant
to this clause (iv).
 
(v)  If any Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, the Agent may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of such Company (or, at the Agent’s option, in the Agent’s name) and may, but
need not, take any and all other actions which the Agent may deem necessary to
cure or correct such failure (including the payment of taxes, the satisfaction
of Liens, the performance of obligations owed to Account Debtors, lessors or
other obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments). The amount of all monies expended and all costs and reasonable
expenses (including attorneys’ fees and legal expenses) incurred by the Agent in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Agent shall be charged to the
Companies’ account as a Revolving Loan and added to the Obligations. To
facilitate the Agent’s performance or observance of such covenants by each
Company, each Company hereby irrevocably appoints the Agent, or the Agent’s
delegate, acting alone, as such Company’s attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by such Company.
 
(vi)  The Agent will account to Company Agent monthly with a statement of all
Revolving Loans and other advances, charges and payments made pursuant to this
Agreement, and such account rendered by the Agent shall be deemed final, binding
and conclusive absent manifest error unless the Agent is notified by Company
Agent in writing to the contrary within thirty (30) days of the date each
account was rendered specifying the item or items to which objection is made.
 
(vii)  During the Revolver Term, the Companies may borrow, prepay and re-borrow
Revolving Loans in accordance with the terms and conditions hereof.
 
(viii)  If any Eligible Account or any Eligible Credit Insured Account is not
paid by the Account Debtor within ninety (90) days after the date that such
Eligible Account or such Eligible Credit Insured Account, as applicable, was
invoiced or if any Account Debtor asserts a deduction, dispute, contingency,
set-off, or counterclaim with respect to any Eligible Account or any Eligible
Credit Insured Account, (a “Delinquent Account”), the Companies shall jointly
and severally (i) reimburse the Lenders for the amount of the Receivable
Revolving Loans made with respect to such Delinquent Account plus an adjustment
fee in an amount equal to one-half of one percent (0.50%) of the gross face
amount of such Delinquent Account, or (ii) immediately replace such Delinquent
Account with an otherwise Eligible Account or Eligible Credit Insured Account.
 
(ix)  If the Purchase Order Price set forth in any Eligible Purchase Order is
not paid by the Approved Leasing Company within the lesser of (A) thirty (30)
days of the date the Products set forth in such Eligible Purchase Order are
shipped to the applicable Golf Course Customer and (B) the date the applicable
Golf Course Customer rejects the Products delivered pursuant to such Purchase
Order (a “Delinquent Purchase Order”), the Companies shall jointly and severally
reimburse the Lenders for the amount of the Purchase Order Revolving Loan made
with respect to such Delinquent Purchase Order plus an adjustment fee in an
amount equal to one-half of one percent (0.50%) of the Purchase Price set forth
in such Delinquent Purchase Order.
 
5

--------------------------------------------------------------------------------


 
(b)  Term Loan. On the Original Closing Date, Calliope Capital Corporation
(“Calliope”) made a term loan to the Companies in the original principal amount
of $4,000,000, which was subsequently assigned by Calliope to Valens U.S. SPV I,
LLC, Valens Offshore SPV I, Ltd. and PSource Structured Debt Limited (the
“Original Term Loan”). On the Closing Date, the outstanding principal amount of
the Original Term Loan is $4,000,000. Subject to the terms and conditions set
forth herein and in the Ancillary Agreements, on the Closing Date, each Lender
shall make an additional advance to the Companies in an aggregate amount equal
to Two Million One Hundred Thousand Dollars ($2,100,000) (the “Additional
Advance”). The Original Term Loan and the Additional Advance (collectively, the
“Term Loan”) shall be, with respect to principal, payable in consecutive monthly
installments of principal commencing on October 1, 2008 and on the first day of
each month thereafter, subject to acceleration upon the occurrence of an Event
of Default or termination of this Agreement. The Term Loan shall be evidenced by
the Secured Convertible Term Notes. The Companies hereby acknowledge and agree
that each Lender’s obligation to purchase a Secured Convertible Term Note on the
Closing Date shall be contingent upon the satisfaction (or waiver by the Agent)
of the items and matters set forth in the closing checklist provided by the
Agent to the Companies on or prior to the Closing Date.
 
(c)  Closing Shares. In consideration of the Creditor Parties’ agreement to
cause a proposal letter relating to the transactions contemplated by this
Agreement to be issued to the Companies, Parent has previously issued to Laurus
Master Fund, Ltd. an original stock certificate issued in its name evidencing
all of the Closing Shares, which shares are subject to the same rights,
conditions and restrictions as the Note Shares.
 
3.  Repayment of the Loans. The Companies (a) may prepay the Obligations from
time to time in accordance with the terms and provisions of the Notes (and
Section 18 hereof if such prepayment is due to a termination of this Agreement);
(b) shall repay on the expiration of the Term Loan Term (i) the then aggregate
outstanding principal balance of the Term Loan together with accrued and unpaid
interest, fees and charges; and (ii) all other amounts owed the Lenders under
the Secured Convertible Term Notes; (c) shall repay on the expiration of the
Revolver Term (i) the then aggregate outstanding principal balance of the
Revolving Loans together with accrued and unpaid interest, fees and charges; and
(ii) all other Obligations in respect of the Revolving Loans owed the Creditor
Parties under this Agreement and the Ancillary Agreements; (d) subject to
Section 2(a)(ii), shall repay on any day on which the then aggregate outstanding
principal balance of the Receivable Revolving Loans are in excess of the
Receivable Formula Amount at such time, the Receivable Revolving Loans in an
amount equal to such excess; and (e) subject to Section 2(a)(ii), shall repay on
any day on which the then aggregate outstanding principal balance of the
Purchase Order Revolving Loans are in excess of the Purchase Order Formula
Amount at such time, Purchase Order Revolving Loans in an amount equal to such
excess. Any payments of principal, interest, fees or any other amounts payable
hereunder or under any Ancillary Agreement shall be made prior to 12:00 noon
(New York time) on the due date thereof in immediately available funds.
 
6

--------------------------------------------------------------------------------


 
4.  Procedure for Revolving Loans. Company Agent may by written notice request a
borrowing of Revolving Loans prior to 12:00 noon (New York time) on the Business
Day of its request to incur, on the next Business Day, a Revolving Loan.
Together with each request for a Revolving Loan (or at such other intervals as
the Agent may request), Company Agent shall deliver to the Agent a Borrowing
Base Certificate in the form of Exhibit B attached hereto, which shall be
certified as true and correct by the Chief Executive Officer or Chief Financial
Officer of Company Agent together with all supporting documentation relating
thereto. All Revolving Loans shall be disbursed from whichever office or other
place the Agent may designate from time to time and shall be charged to the
Companies’ account on the Agent’s books. The proceeds of each Revolving Loan
made by the Lenders shall be made available to Company Agent on the Business Day
following the Business Day so requested in accordance with the terms of this
Section 4 by way of credit to the applicable Company’s operating account
maintained with such bank as Company Agent designated to the Agent. Any and all
Obligations due and owing hereunder may be charged to the Companies’ account and
shall constitute Revolving Loans.
 
5.  Interest and Payments.
 
(a)  Interest.
 
(i)  Except as modified by Section 5(a)(iii) below, the Companies shall jointly
and severally pay interest at the Receivable Loan Contract Rate, the Purchase
Order Contract Rate or Contract Rate, as applicable, on the unpaid principal
balance of each Loan until such time as such Loan is collected in full in good
funds in dollars of the United States of America.
 
(ii)  Interest and payments shall be computed on the basis of actual days
elapsed in a year of 360 days. At the Agent’s option, the Lenders may charge the
Companies’ account for said interest.
 
(iii)  Effective upon the occurrence of any Event of Default and for so long as
any Event of Default shall be continuing, the Receivable Loan Contract Rate, the
Purchase Order Contract Rate and Contract Rate shall automatically be increased
as set forth in the Notes (such increased rate, the “Default Rate”), and all
outstanding Obligations, including unpaid interest, shall continue to accrue
interest from the date of such Event of Default at the Default Rate applicable
to such Obligations.
 
(iv)  In no event shall the aggregate interest payable hereunder or under any
Note exceeds the maximum rate permitted under any applicable law or regulation,
as in effect from time to time (the “Maximum Legal Rate”), and if any provision
of this Agreement or any Ancillary Agreement is in contravention of any such law
or regulation, interest payable under this Agreement and each Ancillary
Agreement shall be computed on the basis of the Maximum Legal Rate (so that such
interest will not exceed the Maximum Legal Rate).
 
(v)  The Companies shall jointly and severally pay principal, interest and all
other amounts payable hereunder, or under any Ancillary Agreement, without any
deduction whatsoever, including any deduction for any set-off or counterclaim.
 
7

--------------------------------------------------------------------------------


 
(vi)  All Contract Rate payments made by any Company under the Secured
Convertible Term Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any future Taxes hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, other than
Excluded Taxes, but only to the extent such Taxes are imposed as a result of a
change in the law of, or in the application of the law by, the relevant taxing
jurisdiction after March 31, 2008. If any Non-Excluded Taxes or Other Taxes are
required to be withheld from any amounts payable to any Creditor Party
hereunder, the amounts so payable to such Creditor Party shall be increased to
the extent necessary to yield to such Creditor Party (after payment of all
Non-Excluded Taxes and Other Taxes, including those imposed on payments made
pursuant to this paragraph (vi) of this Section 5(a)) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that no Company shall be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes that
are directly attributable to such Lender’s failure to comply with the
requirements of paragraph (ix) of this Section 5(a); and provided, further,
however, that if any Company is required to increase the amounts payable to any
Creditor Party by reason of this Section 5(a)(vi), such Company shall pay such
increased amounts within ninety (90) day following the date on which such
Non-Excluded Taxes or Other Taxes were withheld.
 
(vii)  In addition, the Companies shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(viii)  Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Company, as promptly as possible thereafter such Company shall send to the Agent
for its own account or for the account of the relevant Lender, as the case may
be, a certified copy of an original official receipt received by such Company
showing payment thereof (or such other evidence reasonably satisfactory to the
Agent). If such Company fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Companies shall
indemnify the Creditor Parties for any incremental taxes, interest or penalties
that may become payable by any Creditor Party as a result of any such failure.
 
(ix)  Each Lender (or its assignee) that is not a “United States person,” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, and
hereby agrees to, deliver to the Company Agent and the Agent two completed
originals of an appropriate U.S. Internal Revenue Service Form W-8, as
applicable, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Company
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Company Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
 
8

--------------------------------------------------------------------------------


 
(x)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Ancillary Agreement.
 
(b)  Payment; Certain Closing Conditions.
 
(i)  Payment. Subject to the terms of Section 5(b)(ii) below, the Companies
shall, jointly and severally, pay (A) to Laurus Capital Management, LLC, the
investment manager of certain of the Lenders (“LCM”), a non-refundable payment
in an amount equal to $35,000; this amount, to be calculated on the Closing
Date, equals the sum of three and one-half percent (3.50%) of the aggregate
principal amount of the increase in the Secured Revolving Notes, plus reasonable
expenses (including legal fees and expenses) incurred in connection with the
entering into of this Agreement and the Ancillary Agreements, plus expenses
incurred in connection with each of LCM and/or Lenders’ legal review and all
other related matters; (B) to Valens Capital Management, LLC, the investment
manager of certain of the Lenders (“VCM”), a non-refundable payment in an amount
equal to $31,500; this amount, to be calculated at closing, equals the sum of
one and one-half percent (1.50%) of the aggregate principal amount of the
increase in the Secured Convertible Term Notes, plus reasonable expenses
(including legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Ancillary Agreements, plus expenses incurred in
connection with each of VCM and/or Lenders’ legal review and all other related
matters; (C) to Valens Offshore SPV I, Ltd., a non-refundable payment in an
amount equal to $15,302.05 or two percent (2.00%) of the aggregate principal
amount of the increase in such Lender’s Secured Convertible Term Note; (D) to
PSource Structured Debt Limited, a non-refundable payment in an amount equal to
$16,092.05 or two percent (2.00%) of the aggregate principal amount of the
increase in such Lender’s Secured Convertible Term Note; (E) to Valens U.S. SPV
I, LLC, a non-refundable payment in an amount equal to $5,302.95 or one percent
(1.00%) of the aggregate principal amount of the increase in such Lender’s
Secured Convertible Term Note; and (F) to Valens U.S. SPV I, LLC, an advance
prepayment discount deposit equal to $5,302.95 or one percent (1.00%) of the
aggregate principal amount of the increase in such Lender’s Secured Convertible
Term Note. The payments set forth in clauses (i)(A), (B), (C), (D) and (E) above
shall be deemed fully earned on the Closing Date and shall not be subject to
rebate or proration for any reason. The payments set forth in clauses (i)(A)
(net of any deposits previously paid by the Companies), (i)(B), (i)(C), (i)(D),
(i)(E) and (i)(F) above shall be paid at closing out of funds held pursuant to a
funds escrow agreement and a disbursement letter executed in connection
herewith.
 
(ii)  Overadvance Payment. Without affecting the Lenders’ rights hereunder, each
Overadvance shall bear additional interest at a rate equal to one percent
(1.00%) per month of the amount of such Overadvance for all times such amounts
shall be in excess of the Formula Amount. All amounts that are incurred pursuant
to this Section 5(b)(ii) shall be due and payable by the Companies monthly, in
arrears, on the first Business Day of each calendar month and upon expiration of
the Revolver Term.
 
(iii)  Purchase Order Revolving Loan Fee. Contemporaneously with the making of
each Purchase Order Revolving Loan, the Companies shall jointly and severally
pay to Agent, for the benefit of Lenders, a non-refundable fee in an amount
equal to one percent (1.0%) of the principal amount of such Purchase Order
Revolving Loan.
 
9

--------------------------------------------------------------------------------


 
 
(iv)  Financial Information Default. Without affecting the Lenders’ other rights
and remedies, in the event any Company fails to deliver the financial
information required by Section 11 on or before the date required by this
Agreement, the Companies shall jointly and severally pay each Lender its pro
rata share of an aggregate fee in the amount of $250.00 per week (or portion
thereof) for each such failure until such failure is cured to the Agent’s
satisfaction or waived in writing by the Agent. All amounts that are incurred
pursuant to this Section 5(b)(iv) shall be due and payable upon receipt by the
Companies of an invoice from the Agent for such amounts, which shall be paid
monthly, in arrears, on the first Business Day of each calendar month and upon
expiration of the Term.
 
6.  Security Interest.
 
(a)  To secure the prompt payment to the Creditor Parties of the Obligations,
each Company hereby acknowledges and confirms that the Lenders have and shall
continue to have a security interest in and Lien upon all of the Collateral
heretofore granted by such Company to Calliope (and subsequently partially
assigned to each Lenders) pursuant to the Original Security Agreement. In
furtherance of the foregoing, to secure the prompt payment to the Creditor
Parties of the Obligations, each Company hereby assigns, pledges and grants to
the Agent, for the ratable benefit of the Creditor Parties, a continuing
security interest in and Lien upon all of the Collateral. All of each Company’s
Books and Records relating to the Collateral shall, until delivered to or
removed by the Agent, be kept by such Company in trust for the Creditor Parties
until the termination of this Agreement and the payment in full of all
Obligations. Each confirmatory assignment schedule or other form of assignment
hereafter executed by each Company shall be deemed to include the foregoing
grant, whether or not the same appears therein.
 
(b)  Each Company hereby (i) authorizes the Agent to file any financing
statements, continuation statements or other amendments thereto that (A)
indicate the Collateral (1) as all assets and personal property of such Company
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of the
applicable jurisdiction, or (2) as being of an equal or lesser scope or with
greater detail, and (B) contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or other amendment and (ii) ratifies
its authorization for the Agent to have filed any initial financial statements,
or amendments thereto if filed prior to the date hereof. Each Company
acknowledges that it is not authorized to file, and, except as expressly set
forth in this Agreement, will not give any authorization to anyone other than
the Agent (including pursuant to Section 9-509(b) of the UCC) to file, any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Agent and agrees
that it will not do so without the prior written consent of the Agent, subject
to such Company’s rights under Section 9-509(d)(2) of the UCC.
 
(c)  Each Company hereby grants to the Agent, for the ratable benefit of the
Creditor Parties, an irrevocable, non-exclusive, worldwide license without
payment of royalty or other compensation to such Company to upon the occurrence
and during the continuance of an Event of Default use or otherwise exploit in
any manner as to which authorization of the holder of such Intellectual Property
would be required, and to license or sublicense such rights in to and under any
Intellectual Property now or hereafter owned by or licensed to, such Company,
and wherever the same may be located, and including in such license access to
all media in which any of such Intellectual Property may be recorded or stored
and to all software and hardware used for the compilation or printout thereof,
and represents, promises and agrees that any such license or sublicense is not
and will not be in conflict with the contractual or commercial rights of any
third Person and subject, in the case of trademarks and service marks, to
sufficient rights to quality control and inspection in favor of such Company to
avoid the risk of invalidation of said trademarks and service marks. The
foregoing license will terminate on the termination of this Agreement and the
payment in full of all Obligations; provided, however, that any license,
sublicense, or other rights granted by the Agent pursuant to such license during
its term in connection with any enforcement of remedies by Agent hereunder shall
remain in effect in accordance with its terms.
 
(d)  Any proceeds received by the Agent from the foreclosure, sale, lease or
other disposition of any of the Collateral shall be paid over to the Agent for
application in accordance with Section 21.
 
7.  Representations, Warranties and Covenants Concerning the Collateral. Each
Company represents, warrants (each of which such representations and warranties
shall be deemed repeated upon the making of each request for a Loan and made as
of the time of each and every Loan hereunder) and covenants as follows:
 
(a)  all of the Collateral (i) is owned by it free and clear of all Liens
(including any claim of infringement) except those in the Agent’s, Calliope’s
and the other Creditor Parties’ (as partial assignees of Calliope) favor and
Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.
 
(b)  it shall not encumber, mortgage, pledge, assign or grant any security
interest in or Lien upon any Collateral or any other assets to anyone other than
the Agent and the other Creditor Parties and except for Permitted Liens.
 
(c)  the Liens granted pursuant to this Agreement, upon the filing of UCC-1
financing statements in respect of each Company (or the District of Columbia
Recorder of Deeds Office for each Company that is organized under the laws of a
jurisdiction outside of the United States of America) in favor of the Agent in
the applicable filing office of the state of organization of such Company (or
the District of Columbia Recorder of Deeds Office for each Company that is
organized under the laws of a jurisdiction outside of the United States of
America), the recording of the Liens in favor of the Agent in the U.S. Patent
and Trademark Office and the U.S. Copyright Office, as applicable, the taking of
any actions required under the laws of jurisdictions outside the United States
with respect to Intellectual Property included in the Collateral which is
created under such laws, and the completion of the other filings and actions
listed on Schedule 7(c) (which, in the case of all filings and other documents
referred to in said Schedule, have been delivered to the Agent in duly executed
form) constitute valid perfected security interests in all of the Collateral in
favor of the Agent as security for the prompt payment of the Obligations,
enforceable in accordance with the terms hereof against any and all of its
creditors and purchasers and such security interest is prior to all other Liens
in existence on the date hereof.
 
10

--------------------------------------------------------------------------------


 
(d)  no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens.
 
(e)  it shall not dispose of any of the Collateral whether by sale, lease or
otherwise except for Permitted Liens, the sale of Inventory in the ordinary
course of business and for the disposition or transfer in the ordinary course of
business during any fiscal year of obsolete and worn-out Equipment having an
aggregate fair market value of not more than $25,000 and only to the extent that
(i) the proceeds of any such disposition are used to acquire replacement
Equipment which is subject to the Agent’s first priority security interest or
are used to repay Loans or to pay general corporate expenses, or (ii) following
the occurrence of an Event of Default which continues to exist the proceeds of
which are remitted to the Agent to be held as cash collateral for the
Obligations.
 
(f)  it shall defend the right, title and interest of the Agent in and to the
Collateral against the claims and demands of all Persons whomsoever, and take
such actions, including (i) all actions necessary to grant the Agent “control”
of any Investment Property, Deposit Accounts, Letter-of-Credit Rights or
electronic Chattel Paper owned by it, with any agreements establishing control
to be in form and substance satisfactory to the Agent, (ii) the prompt (but in
no event later than five (5) Business Days following the Agent’s request
therefor) delivery to the Agent of all original Instruments, Chattel Paper,
negotiable Documents and certificated Equity Interests owned by it (in each
case, accompanied by stock powers, allonges or other instruments of transfer
executed in blank), (iii) notification to third parties of the Agent’s interest
in Collateral at the Agent’s request, and (iv) the institution of litigation
against third parties as shall be prudent in order to protect and preserve its
and/or the Agent’s respective and several interests in the Collateral.
 
(g)  it shall promptly, and in any event within five (5) Business Days after the
same is acquired by it, notify the Agent of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented to by the
Agent, it shall enter into a supplement to this Agreement granting to the Agent
a Lien in such commercial tort claim.
 
(h)  it shall place notations upon its Books and Records and any of its
financial statements to disclose the Agent’s Lien in the Collateral.
 
(i)  if it retains possession of any Chattel Paper or Instrument with the
Agent’s consent, such Chattel Paper and Instruments shall be marked with the
following legend: “This writing and obligations evidenced or secured hereby are
subject to the security interest of LV Administrative Services, Inc., as agent.”
Notwithstanding the foregoing, upon the reasonable request of the Agent, such
Chattel Paper and Instruments shall be delivered to the Agent.
 
11

--------------------------------------------------------------------------------


 
(j)  it shall perform in a reasonable time all other steps requested by the
Agent to create and maintain in the Agent’s favor a valid perfected first Lien
in all Collateral subject only to Permitted Liens.
 
(k)  it shall notify the Agent promptly and in any event within three (3)
Business Days after obtaining knowledge thereof (i) of any event or circumstance
that, to its knowledge, would cause the Agent to consider any then existing
Account as no longer constituting an Eligible Account or an Eligible Credit
Insured Account, as the case may be; (ii) of any material delay in its
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by it to
any Account Debtor; (v) of all material adverse information relating to the
financial condition of an Account Debtor; (vi) of any material return of goods;
and (vii) of any loss, damage or destruction of any of the Collateral.
 
(l)  all Eligible Accounts and Eligible Credit Insured Accounts (i) represent
complete bona fide transactions which require no further act under any
circumstances on its part to make such Accounts payable by the Account Debtors,
(ii) are not subject to any present, future contingent offsets or counterclaims,
and (iii) do not represent bill and hold sales, consignment sales, guaranteed
sales, sale or return or other similar understandings or obligations of any
Affiliate or Subsidiary of such Company. It has not made, nor will it make, any
agreement with any Account Debtor for any extension of time for the payment of
any Account, any compromise or settlement for less than the full amount thereof,
any release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance for prompt or early payment allowed by
it in the ordinary course of its business consistent with historical practice
and as previously disclosed to the Agent in writing.
 
(m)  it shall keep and maintain its Equipment in good operating condition,
except for ordinary wear and tear, and shall make all necessary repairs and
replacements thereof so that the value and operating efficiency shall at all
times be maintained and preserved. It shall not permit any such items to become
a Fixture to real estate or accessions to other personal property.
 
(n)  it shall maintain and keep all of its Books and Records concerning the
Collateral at its executive offices listed in Schedule 12(aa).
 
(o)  it shall maintain and keep the tangible Collateral at the addresses listed
in Schedule 12(aa), provided, that it may change such locations or open a new
location, provided that it provides the Agent at least thirty (30) days prior
written notice of such changes or new location and (ii) prior to such change or
opening of a new location where Collateral having a value of more than $50,000
will be located, it executes and delivers to the Agent such agreements as are
deemed reasonably necessary or prudent by the Agent, including landlord
agreements, mortgagee agreements and warehouse agreements, each in form and
substance satisfactory to the Agent, to adequately protect and maintain the
Agent’s security interest in such Collateral.
 
(p)  Schedule 7(p) lists all banks and other financial institutions at which it
maintains deposits and/or other accounts, and such Schedule correctly identifies
the name, address and telephone number of each such depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number. It shall not establish any depository or other bank
account with any financial institution (other than the accounts set forth on
Schedule 7(p)) without the Agent’s prior written consent.
 
12

--------------------------------------------------------------------------------


 
(q)  On the date hereof, its exact legal name (as indicated in the public record
of its jurisdiction of organization), jurisdiction of organization,
organizational identification number, if any, from the jurisdiction of
organization, and the location of its chief executive office or sole place of
business or principal residence, as the case may be, are specified on
Schedule 7(q). It has furnished to the Agent a certified charter, certificate of
incorporation or other organization document and long-form good standing
certificate as of a date which is recent to the date hereof. It is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 7(q), the jurisdiction
of its organization of formation is required to maintain a public record showing
it to have been organized or formed. Except as specified on Schedule 7(q), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person, which has not heretofore been terminated.
 
(r)  It will not, except upon 30 days’ prior written notice to the Agent and
delivery to the Agent of (i) all additional financing statements and other
documents reasonably requested by the Agent to maintain the validity, perfection
and priority of the security interests provided for herein and (ii) if
applicable, a written supplement to Schedule 12(aa) showing any additional
location at which Inventory or Equipment in excess of $50,000 in the aggregate
shall be kept: (A) change its jurisdiction of organization or the location of
its chief executive office or sole place of business or principal residence from
that referred to in Section 7(q); (B) change its name, identity or
organizational structure; or (C) permit any of the Inventory or Equipment in
excess of $50,000 in the aggregate to be kept at a location other than those
listed on Schedule 12(aa).
 
8.  Payment of Accounts.
 
(a)  Each Company will irrevocably direct all of its present and future Account
Debtors and other Persons obligated to make payments constituting Collateral to
make such payments directly to the lockboxes maintained by such Company (the
“Lockboxes”) with M&I Bank or such other financial institution accepted by the
Agent in writing as may be selected by such Company (the “Lockbox Bank”)
pursuant to the terms of the certain agreements among one or more Companies, the
Agent and/or the Lockbox Bank. On or prior to the Closing Date, each Company
shall and shall cause the Lockbox Bank to enter into all such documentation
acceptable to the Agent pursuant to which, among other things, the Lockbox Bank
agrees to: (a) sweep the Lockbox on a daily basis and deposit all checks
received therein to an account designated by the Agent in writing and (b) comply
only with the instructions or other directions of the Agent concerning the
Lockbox. All of each Company’s invoices, account statements and other written or
oral communications directing, instructing, demanding or requesting payment of
any Account of any Company or any other amount constituting Collateral shall
conspicuously direct that all payments be made to the Lockbox or such other
address as the Agent may direct in writing. If, notwithstanding the instructions
to Account Debtors, any Company receives any payments, such Company shall
immediately remit such payments to the Agent in their original form with all
necessary endorsements. Until so remitted, such Company shall hold all such
payments in trust for and as the property of the Agent for the ratable benefit
of the Creditor Parties and shall not commingle such payments with any of its
other funds or property.
 
13

--------------------------------------------------------------------------------


 
(b)  At the Agent’s election, following the occurrence of an Event of Default
which is continuing, the Agent may notify each Company’s Account Debtors of the
Agent’s security interest in the Accounts, collect them directly and charge the
collection costs and reasonable expenses thereof to Companies’ joint and several
account.
 
9.  Collection and Maintenance of Collateral.
 
(a)  The Agent may verify each Company’s Accounts from time to time, but not
more than three (3) times during the first three (3) fiscal quarters of any
fiscal year, unless an Event of Default has occurred and is continuing,
utilizing an audit control company or any other agent of the Agent or the
Lenders.
 
(b)  Proceeds of Accounts received by the Agent will be deemed received on the
Business Day after the Agent’s receipt of such proceeds in good funds in dollars
of the United States of America to an account designated by the Agent. Any
amount received by the Agent after 12:00 noon (New York time) on any Business
Day shall be deemed received on the next Business Day.
 
(c)  As the Agent receives the proceeds of Accounts of any Company, it shall (i)
apply such proceeds, as required, to amounts outstanding under the Secured
Revolving Notes, and (ii) remit all such remaining proceeds (net of interest,
fees and other amounts then due and owing to Creditor Parties hereunder) to
Company Agent (for the benefit of the applicable Companies) upon request (but no
more often than twice a week). Notwithstanding the foregoing, following the
occurrence and during the continuance of an Event of Default, the Agent, at its
option, may apply such proceeds to the Obligations in such order as the Agent
shall elect.
 
10.  Inspections and Appraisals. At all times during normal business hours, the
Agent, and/or any agent of the Agent shall have the right to (a) have access to,
visit, inspect, review, evaluate and make physical verification and appraisals
of each Company’s properties and the Collateral, (b) inspect, audit and copy (or
take originals if necessary) and make extracts from each Company’s Books and
Records, including management letters prepared by the Accountants, and (c)
discuss with each Company’s directors, principal officers, and independent
accountants, each Company’s business, assets, liabilities, financial condition,
results of operations and business prospects. So long as no Default or Event of
Default has occurred and is continuing, such inspection and appraisal rights
shall be limited to once per fiscal quarter. Each Company will deliver to the
Agent any instrument necessary for the Agent to obtain records from any service
bureau maintaining records for such Company. If any internally prepared
financial information, including that required under this Section is
unsatisfactory in any manner to the Agent, the Agent may request that the
Accountants review the same.
 
14

--------------------------------------------------------------------------------


 
11.  Financial Reporting. Company Agent will deliver, or cause to be delivered,
to the Creditor Parties each of the following, which shall be in form and detail
acceptable to the Agent:
 
(a)  As soon as available, and in any event within one hundred four (104) days
after the end of each fiscal year of the Parent, each Company’s audited
financial statements with a report of independent certified public accountants
of recognized standing selected by the Parent and acceptable to the Agent (the
“Accountants”), which annual financial statements shall be without qualification
and shall include each of the Parent’s and each of its Subsidiaries’ balance
sheet as at the end of such fiscal year and the related statements of each of
the Parent’s and each of its Subsidiaries’ income, retained earnings and cash
flows for the fiscal year then ended, prepared on a consolidating and
consolidated basis to include the Parent, each Subsidiary of the Parent and each
of their respective affiliates, all in reasonable detail and prepared in
accordance with GAAP, together with (i) if and when available, copies of any
management letters prepared by the Accountants; and (ii) a certificate of the
Parent’s President, Chief Executive Officer or Chief Financial Officer stating
that such financial statements have been prepared in accordance with GAAP and
whether or not such officer has knowledge of the occurrence of any Default or
Event of Default hereunder and, if so, stating in reasonable detail the facts
with respect thereto;
 
(b)  As soon as available and in any event within fifty (50) days after the end
of each fiscal quarter that is not a fiscal year end of the Parent, an
unaudited/internal balance sheet and statements of income, retained earnings and
cash flows of each of the Parent’s and each of its Subsidiaries’ as at the end
of and for such quarter and for the year to date period then ended, prepared on
a consolidating and consolidated basis to include the Parent, each Subsidiary of
the Parent and each of their respective affiliates, in reasonable detail and
stating in comparative form the figures for the corresponding date and periods
in the previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Parent’s President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;
 
(c)  As soon as available and in any event within fifteen (15) days after the
end of each calendar month, an unaudited/internal balance sheet and statements
of income, retained earnings and cash flows of each of the Parent and its
Subsidiaries as at the end of and for such month and for the year to date period
then ended, prepared on a consolidating and consolidated basis to include the
Parent, each Subsidiary of the Parent and each of their respective affiliates,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
the Parent’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Default or Event of Default
hereunder not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
 
15

--------------------------------------------------------------------------------


 
(d)  Within fifteen (15) days after the end of each month (or more frequently if
the Agent so requests), agings of each Company’s Accounts, unaudited trial
balances and their accounts payable and a calculation of each Company’s
Accounts, Eligible Accounts, Eligible Credit Insured Accounts and Eligible
Purchase Orders, provided, however, that if the Agent shall request the
foregoing information more often than as set forth in the immediately preceding
clause, each Company shall have fifteen (15) days from each such request to
comply with the Agent’s demand;
 
(e)  Promptly after (i) the filing thereof, copies of the Parent’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which the Parent files with the Securities and Exchange Commission (the “SEC”),
and (ii) the issuance thereof, copies of such financial statements, reports and
proxy statements as the Parent shall send to its stockholders;
 
(f)  Within fifteen (15) days after the end of each month (or more frequently if
the Agent so requests), a list of unpaid Accounts relating to Purchase Order
Invoices as of the last day of the proceeding month;
 
(g)  Together with each delivery of any financial statement pursuant to Section
11(a), 11(b) or 11(c), a Compliance Certificate duly executed by the President,
Chief Executive Officer or Chief Financial Officer of the Parent that, among
other things, (i) states that such financial statements have been prepared in
accordance with GAAP, subject to year-end audit adjustments, (ii) shows in
reasonable detail the calculations used in determining each financial covenant
contained in Section 13(y) and (iii) states that no Default or Event of Default
is continuing as of the date of delivery of such Compliance Certificate or, if a
Default or Event of Default is continuing, states the nature thereof and the
action that the Companies propose to take with respect thereto; and
 
(h)  Each Company shall deliver, or cause the applicable Subsidiary of each
Company to deliver, such other information as the Agent shall reasonably
request.
 
12.  Additional Representations and Warranties. Each Company hereby represents
and warrants to each Creditor Party as follows:
 
(a)  Organization, Good Standing and Qualification. It and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the case may be,
power and authority to own and operate its properties and assets and, insofar as
it is or shall be a party thereto, to (i) execute and deliver this Agreement and
the Ancillary Agreements, (ii) to issue and sell the Notes and the shares of
Common Stock issuable upon conversion of the Secured Convertible Term Notes (the
“Note Shares”), (iii) to issue and sell the Warrants and the shares of Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”), and to (iv)
carry out the provisions of this Agreement and the Ancillary Agreements and to
carry on its business as presently conducted. The Parent had the power and the
authority to issue the Closing Shares upon such date of issuance to Laurus
Master Fund, Ltd. It and each of its Subsidiaries is duly qualified and is
authorized to do business and is in good standing as a foreign corporation,
partnership or limited liability company, as the case may be, in all
jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not had, or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
16

--------------------------------------------------------------------------------


 
(b)  Subsidiaries. Each direct and indirect Subsidiary of each Company, the
direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 12(b).
 
(c)  Capitalization; Voting Rights.
 
(i)  The authorized capital stock of the Parent, as of the date hereof consists
of 210,000,000 shares, of which (A) 200,000,000 are shares of Common Stock, par
value $0.0001 per share, 48,038,107 shares of which are issued and outstanding
and (B) 10,000,000 are shares of preferred stock, none of which are issued and
outstanding. The authorized, issued and outstanding capital stock of each other
Company and each Subsidiary of each Company is set forth on Schedule 12(c).
 
(ii)  Except as disclosed on Schedule 12(c), other than: (A) the shares reserved
for issuance under the Parent’s stock option plans; and (B) shares which may be
issued pursuant to this Agreement and the Ancillary Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Parent of any
of its securities. Except as disclosed on Schedule 12(c), neither the offer or
issuance of any of the Notes, the Closing Shares or the Warrants, or the
issuance of any of the Warrant Shares or Note Shares, nor the consummation of
any transaction contemplated hereby will result in a change in the price or
number of any securities of the Parent outstanding, under anti-dilution or other
similar provisions contained in or affecting any such securities.
 
(iii)  All issued and outstanding shares of the Parent’s Common Stock: (A) have
been duly authorized and validly issued and are fully paid and non-assessable;
and (B) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(iv)  The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Parent’s Certificate of Incorporation (the
“Charter”). The Warrant Shares and the Note Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Parent’s Charter, the Securities will be validly issued, fully
paid and non-assessable, and will be free of any liens or encumbrances;
provided, however, that the Securities may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.
 
(d)  Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on its and its Subsidiaries’ part
(including their respective officers and directors) necessary for the
authorization of this Agreement and the Ancillary Agreements, the performance of
all of its and its Subsidiaries’ obligations hereunder and under the Ancillary
Agreements on the Closing Date and, the authorization, issuance and delivery of
the Notes, the Closing Shares and the Warrants has been taken or will be taken
prior to the Closing Date. This Agreement and the Ancillary Agreements, when
executed and delivered and to the extent it is a party thereto, will be its and
its Subsidiaries’ valid and binding obligations enforceable against each such
Person in accordance with their terms, except:
 
17

--------------------------------------------------------------------------------


 
(i)  as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(ii)  general principles of equity that restrict the availability of equitable
or legal remedies.
 
The issuance of the Notes and the subsequent conversion of the Secured
Convertible Term Notes into Note Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. The issuance of the Closing Shares is not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with. The issuance of the Warrants and the
subsequent exercise of the Warrants for Warrant Shares are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.
 
(e)  Liabilities; Solvency. (i) Neither it nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any Exchange Act Filings.
 
(ii)  Both before and after giving effect to (A) the Loans incurred on the
Closing Date or such other date as Loans requested hereunder are made or
incurred, (B) the disbursement of the proceeds of, or the assumption of the
liability in respect of, such Loans pursuant to the instructions or agreement of
any Company, (C) the payment and accrual of all transaction costs in connection
with the foregoing and (D) the consummation of the transactions contemplated
herein and in the Ancillary Agreements, each Company and each Subsidiary of each
Company, is and will be, Solvent.
 
(f)  Agreements; Action. Except as set forth on Schedule 12(f) or as disclosed
in any Exchange Act Filings:
 
(i)  There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which it or any of its
Subsidiaries is a party or to its knowledge by which it is bound which may
involve: (A) obligations (contingent or otherwise) of, or payments to, it or any
of its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, it or any of its Subsidiaries arising from purchase or sale agreements
entered into in the ordinary course of business); or (B) the transfer or license
of any patent, copyright, trade secret or other proprietary right to or from it
(other than licenses arising from the purchase of “off the shelf” or other
standard products); or (C) provisions restricting the development, manufacture
or distribution of its or any of its Subsidiaries’ products or services; or (D)
indemnification by it or any of its Subsidiaries with respect to infringements
of proprietary rights.
 
18

--------------------------------------------------------------------------------


 
(ii)  Since June 30, 2007 (the “Balance Sheet Date”), neither it nor any of its
Subsidiaries has: (A) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock;
(B) incurred any indebtedness for money borrowed or any other liabilities (other
than ordinary course obligations) individually in excess of $50,000 or, in the
case of indebtedness and/or liabilities individually less than $50,000, in
excess of $100,000 in the aggregate; (C) made any loans or advances to any
Person not in excess, individually or in the aggregate, of $100,000, other than
ordinary advances for travel expenses; or (D) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its Inventory or
obsolete Equipment in the ordinary course of business.
 
(iii)  Each Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Parent in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the SEC.
 
(iv)  Each Company makes and keeps books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. Each Company maintains internal control over
financial reporting (“Financial Reporting Controls”) designed by, or under the
supervision of, its principal executive and principal financial officers, and
effected by its board of directors, management, and other personnel, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including that:
 
(1)  transactions are executed in accordance with management’s general or
specific authorization;
 
(2)  unauthorized acquisition, use, or disposition of the Parent’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(3)  transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Parent’s management and
board of directors;
 
(4)  transactions are recorded as necessary to maintain accountability for
assets; and
 
(5)  the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(v)  There is no weakness in any of its Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.
 
19

--------------------------------------------------------------------------------


 
For the purposes of subsections (i) and (ii) of this Section 12(f), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons it or any
of its applicable Subsidiaries has reason to believe are affiliated therewith or
with any Subsidiary thereof) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
 
(g)  Obligations to Related Parties. Except as set forth on Schedule 12(g),
neither it nor any of its Subsidiaries has any obligations to their respective
officers, directors, stockholders or employees other than:
 
 (i)    for payment of salary for services rendered and for bonus payments;
 
(ii)  reimbursement for reasonable expenses incurred on its or its Subsidiaries’
behalf;
 
(iii)  for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by its and its Subsidiaries’ Board of Directors, as applicable);
and
 
(iv)  obligations listed in its and each of its Subsidiary’s financial
statements or disclosed in any of the Parent’s Exchange Act Filings.
 
Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1.00%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person. Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.
 
(h)  Changes. Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Ancillary
Agreements, there has not been:
 
(i)  any change in its or any of its Subsidiaries’ business, assets,
liabilities, condition (financial or otherwise), properties, operations or
prospects, which, individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect;
 
20

--------------------------------------------------------------------------------


 
(ii)  any resignation or termination of any of its or its Subsidiaries’
officers, key employees or groups of employees;
 
(iii)  any material change, except in the ordinary course of business, in its or
any of its Subsidiaries’ contingent obligations by way of guaranty, endorsement,
indemnity, warranty or otherwise;
 
(iv)  any damage, destruction or loss, whether or not covered by insurance,
which has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(v)  any waiver by it or any of its Subsidiaries of a valuable right or of a
material debt owed to it;
 
(vi)  any direct or indirect material loans made by it or any of its
Subsidiaries to any of its or any of its Subsidiaries’ stockholders, employees,
officers or directors, other than advances made in the ordinary course of
business;
 
(vii)  any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(viii)  any declaration or payment of any dividend or other distribution of its
or any of its Subsidiaries’ assets;
 
(ix)  any labor organization activity related to it or any of its Subsidiaries;
 
(x)  any debt, obligation or liability incurred, assumed or guaranteed by it or
any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;
 
(xi)  any sale, assignment, transfer, abandonment or other disposition of any
Intellectual Property or other intangible assets owned by the Company or any of
its Subsidiaries;
 
(xii)  any change in any material agreement to which it or any of its
Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(xiii)  any other event or condition of any character that, either individually
or in the aggregate, has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or
 
(xiv)  any arrangement or commitment by it or any of its Subsidiaries to do any
of the acts described in subsection (i) through (xiii) of this Section 12(h).
 
21

--------------------------------------------------------------------------------


 
(i)  Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 12(i), it and each of its Subsidiaries has good and marketable title to
their respective properties and assets (tangible or intangible), and good title
to its leasehold interests, in each case subject to no Lien, other than
Permitted Liens. All facilities, Equipment, Fixtures, vehicles and other
properties owned, leased or used by it or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. Except as set forth on Schedule 12(i),
it and each of its Subsidiaries is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.
 
(j)  Intellectual Property.
 
(i)  Each Company and each of its Subsidiaries owns or possesses sufficient
legal rights to use all Intellectual Property necessary for its business as now
conducted and, to the Company’s knowledge, as presently proposed to be
conducted. There are no settlements or consents, covenants not to sue,
non-assertion assurances, or releases to which any Company or any of its
Subsidiaries is bound which adversely affects its rights to own or use any
Intellectual Property.
 
(ii)  To each Company’s knowledge, the conduct of such Company’s and each of its
Subsidiaries’ business as now conducted, and as presently proposed to be
conducted, does not (and will not) result in any infringement or other violation
of the rights of others.
 
(iii)  Schedule 12(j) (as such schedule may be amended or supplemented from time
to time) sets forth a true and complete list of (A) all registrations and
applications for Intellectual Property owned by each Company or any of its
Subsidiaries filed or issued by any Intellectual Property registry and (B) all
Intellectual Property licenses which are either material to the business of any
Company or any of its Subsidiaries or relate to any material portion of a
Company’s or any of its Subsidiaries’ Inventory, including licenses for standard
software having a replacement value of more than $50,000. None of such
Intellectual Property licenses are reasonably likely to be construed as an
assignment of the licensed Intellectual Property to such Company or any of its
Subsidiaries.
 
(iv)  There are no claims pending or, to best of any Company’s knowledge,
threatened and neither any Company nor any of its Subsidiaries has received any
other communications, alleging that, any Company or any of its Subsidiaries has
infringed, diluted, misappropriated, or otherwise violated any Intellectual
Property of any other person or entity, nor is any Company aware of any basis
therefore.
 
(v)  No Company is aware of any infringement diluted, misappropriated, or other
violation of its Intellectual Property by any other person or entity.
 
(vi)  No Company nor any of its Subsidiaries utilizes any inventions, trade
secrets or other Intellectual Property of any of its employees, officers or
contractors (or former employees, officers, or contractors) except for
inventions, trade secrets or other Intellectual Property that is owned by a
Company or any of its Subsidiaries as a matter of law or have been rightfully
assigned to a Company or any of its Subsidiaries.
 
22

--------------------------------------------------------------------------------


 
 
(k)  Compliance with Other Instruments. Neither it nor any of its Subsidiaries
is in violation or default of (i) any term of its Charter, Bylaws or limited
liability company agreement, or (ii) any provision of any indebtedness,
mortgage, indenture, contract, agreement or instrument to which it is party or
by which it is bound or of any judgment, decree, order or writ, which violation
or default, in the case of this clause (ii), has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The execution, delivery and performance of and compliance with this
Agreement and the Ancillary Agreements to which it is a party, and the issuance
of the Notes and the other Securities each pursuant hereto and thereto, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term or provision, or result in the creation of any Lien upon any of its or
any of its Subsidiary’s properties or assets or the suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, authorization or
approval applicable to it or any of its Subsidiaries, their businesses or
operations or any of their assets or properties.
 
(l)  Litigation. Except as set forth on Schedule 12(l), there is no action,
suit, proceeding or investigation pending or, to its knowledge, currently
threatened against it or any of its Subsidiaries that prevents it or any of its
Subsidiaries from entering into this Agreement or the Ancillary Agreements, or
from consummating the transactions contemplated hereby or thereby, or which has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, or could result in any change in its or
any of its Subsidiaries’ current equity ownership, nor is it aware that there is
any basis to assert any of the foregoing. Neither it nor any of its Subsidiaries
is a party to or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. There
is no action, suit, proceeding or investigation by it or any of its Subsidiaries
currently pending or which it or any of its Subsidiaries intends to initiate.
 
(m)  Tax Returns and Payments. It and each of its Subsidiaries has timely filed
all tax returns (federal, state and local) required to be filed by it. All taxes
shown to be due and payable on such returns, any assessments imposed, and all
other taxes due and payable by it and each of its Subsidiaries on or before the
Closing Date, have been paid or will be paid prior to the time they become
delinquent. Except as set forth on Schedule 12(m), neither it nor any of its
Subsidiaries has been advised:
 
(i)  that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(ii)  of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.
 
Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
 
(n)  Employees. Except as set forth on Schedule 12(n), neither it nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
There is no labor union organizing activity pending or, to its knowledge,
threatened with respect to it or any of its Subsidiaries. Except as disclosed in
the Exchange Act Filings or on Schedule 12(n), neither it nor any of its
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To its knowledge, none of its or any of its Subsidiaries’ employees,
nor any consultant with whom it or any of its Subsidiaries has contracted, is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, it or any of its Subsidiaries because of
the nature of the business to be conducted by it or any of its Subsidiaries; and
to its knowledge the continued employment by it and its Subsidiaries of their
present employees, and the performance of its and its Subsidiaries contracts
with its independent contractors, will not result in any such violation. Neither
it nor any of its Subsidiaries is aware that any of its or any of its
Subsidiaries’ employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with their duties to it or any of its Subsidiaries. Neither it nor any
of its Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment agreement
with it or any of its Subsidiaries, none of its or any of its Subsidiaries’
employees has been granted the right to continued employment by it or any of its
Subsidiaries or to any material compensation following termination of employment
with it or any of its Subsidiaries. Except as set forth on Schedule 12(n),
neither it nor any of its Subsidiaries is aware that any officer, key employee
or group of employees intends to terminate his, her or their employment with it
or any of its Subsidiaries, as applicable, nor does it or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
23

--------------------------------------------------------------------------------


 
 
(o)  Registration Rights and Voting Rights. Except as set forth on
Schedule 12(o) and except as disclosed in Exchange Act Filings, neither it nor
any of its Subsidiaries is presently under any obligation, and neither it nor
any of its Subsidiaries has granted any rights, to register any of its or any of
its Subsidiaries’ presently outstanding securities or any of its securities that
may hereafter be issued. Except as set forth on Schedule 12(o) and except as
disclosed in Exchange Act Filings, to its knowledge, none of its or any of its
Subsidiaries’ stockholders has entered into any agreement with respect to its or
any of its Subsidiaries’ voting of equity securities.
 
(p)  Compliance with Laws; Permits. Neither it nor any of its Subsidiaries is in
violation of the Sarbanes-Oxley Act of 2002 or any SEC related regulation or
rule or any rule of the Principal Market promulgated thereunder or any other
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or any Ancillary Agreement and the issuance of any of
the Securities, except such as have been duly and validly obtained or filed, or
with respect to any filings that must be made after the Closing Date, as will be
filed in a timely manner. It and each of its Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(q)  Environmental and Safety Laws. Neither it nor any of its Subsidiaries is in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 12(q), no Hazardous
Materials (as defined below) are used or have been used, stored, or disposed of
by any Company or any of its Subsidiaries or,, or to their knowledge, by any
other Person on any property owned, leased or used by it or any of its
Subsidiaries. For the purposes of the preceding sentence, “Hazardous Materials”
shall mean:
 
(i)  materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; and
 
24

--------------------------------------------------------------------------------


 
(ii)  any petroleum products or nuclear materials.
 
(r)  Valid Offering. Assuming the accuracy of the representations and warranties
of the Lenders contained in this Agreement, the offer and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.
 
(s)  Full Disclosure. It and each of its Subsidiaries has provided the Lenders
with all information requested by the Lenders in connection with the Lenders’
decision to enter into this Agreement. Neither this Agreement, the Ancillary
Agreements nor the exhibits and schedules hereto and thereto nor any other
document, including, without limitation, the responses contained in any
questionnaire provided to any Company by the Agent, delivered by it or any of
its Subsidiaries to the Agent or their attorneys or agents in connection
herewith or therewith or with the transactions contemplated hereby or thereby,
contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading. Any financial
projections and other estimates provided to the Lenders by it or any of its
Subsidiaries were prepared in good faith based on assumptions believed to be
reasonable at the time.
 
(t)  Insurance. It and each of its Subsidiaries has general commercial, product
liability, fire and casualty insurance policies with coverages which it believes
are customary for companies similarly situated to it and each of its
Subsidiaries in the same or similar business.
 
(u)  SEC Reports and Financial Statements. Except as set forth on
Schedule 12(u), it and each of its Subsidiaries has filed all proxy statements,
reports and other documents required to be filed by it under the Exchange Act.
The Parent has furnished the Lenders with copies of: (i) its Annual Report on
Form 10-KSB for its fiscal year ended December 31, 2006; and (ii) its Quarterly
Reports on Form 10-QSB for its fiscal quarters ended March 31, 2007 and June 30,
2007, and the Form 8-K filings which it has made during its fiscal year 2007 to
date (collectively, the “SEC Reports”). Except as set forth on Schedule 12(u),
each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed) and fairly present in all
material respects the financial condition, the results of operations and cash
flows of the Parent and its Subsidiaries, on a consolidated basis, as of, and
for, the periods presented in each such SEC Report.
 
25

--------------------------------------------------------------------------------


 
(v)  Listing. The Common Stock is listed or quoted, as applicable, on the
Principal Market and satisfies all requirements for the continuation of such
listing or quotation, as applicable, and the Parent shall do all things
necessary for the continuation of such listing or quotation, as applicable. The
Parent has not received any notice that its Common Stock will be delisted from,
or no longer quoted on, as applicable, the Principal Market or that its Common
Stock does not meet all requirements for such listing or quotation, as
applicable.
 
(w)  No Integrated Offering. Neither it, nor any of its Subsidiaries nor any of
its Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will it or any of its Affiliates or Subsidiaries take any action
or steps that would cause the offering of the Securities to be integrated with
other offerings.
 
(x)  Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither it nor any of its Subsidiaries will issue any stop
transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
(y)  Dilution. It specifically acknowledges that (i) the Parent’s issuance of
the Closing Shares, (ii) the Parent’s obligation to issue the shares of Common
Stock upon conversion of the Secured Convertible Term Notes, and (iii) the
Parent’s obligation to issue the shares of Common Stock upon exercise of the
Warrants is binding upon the Parent and enforceable regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Parent.
 
26

--------------------------------------------------------------------------------


 
(z)  Patriot Act. It certifies that, to the best of its knowledge, neither it
nor any of its Subsidiaries has been designated, nor is or shall be owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. It
hereby acknowledges that each of the Creditor Parties seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, it hereby represents, warrants and covenants that:
(i) none of the cash or property that it or any of its Subsidiaries will pay or
will contribute to any Creditor Party has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by it or any of its Subsidiaries to any Creditor
Party, to the extent that they are within its or any such Subsidiary’s control
shall cause such Creditor Party to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. It shall promptly notify the Agent if any
of these representations, warranties and covenants ceases to be true and
accurate regarding it or any of its Subsidiaries. It shall provide any Creditor
Party with any additional information regarding it and each Subsidiary thereof
that such Creditor Party deems necessary or convenient to ensure compliance with
all applicable laws concerning money laundering and similar activities. It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, the Creditor Parties may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of any Lender’s investment in it. It further
understands that the Creditor Parties may release confidential information about
it and its Subsidiaries and, if applicable, any underlying beneficial owners, to
proper authorities if such Creditor Party, in its sole discretion, determines
that it is in the best interests of such Creditor Party in light of relevant
rules and regulations under the laws set forth in subsection (ii) above.
 
(aa)  Company Name; Locations of Offices, Records and Collateral.
Schedule 12(aa) sets forth each Company’s name as it appears in official filings
in the jurisdiction of its organization, the type of entity of each Company, the
organizational identification number issued by each Company’s jurisdiction of
organization or a statement that no such number has been issued, each Company’s
jurisdiction of organization, and the location of each Company’s chief executive
office, corporate offices, warehouses, other locations of Collateral and
locations where records with respect to Collateral are kept (including in each
case the county of such locations) and, except as set forth in such Schedule
12(aa), such locations have not changed during the preceding twelve months. As
of the Closing Date, during the prior five years, except as set forth in
Schedule 12(aa), no Company has been known as or conducted business in any other
name (including trade names). Each Company has only one state of organization.
 
(bb)  ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither it nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
it nor any of its Subsidiaries has any knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) neither it nor any of its Subsidiaries has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than its or such Subsidiary’s employees; and (v) neither it nor any of its
Subsidiaries has withdrawn, completely or partially, from any multi-employer
pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.
 
27

--------------------------------------------------------------------------------


 
(cc)  Status of Obligations. All of the Obligations shall be reported as debt
for U.S. federal income tax purposes on all applicable tax returns filed by each
Company, and no Company shall take a position on any tax return or in any
judicial or administrative proceeding that is inconsistent with such
characterization (unless otherwise required by law).
 
(dd)  Investor First Refusal Rights. All Investor First Refusal Rights and all
other similar rights granted to any Person are as set forth on Schedule 12(dd)
attached hereto. An RFO Notice (as defined in the SPA) has been sent by the
Parent to each Qualifying Investor (as defined in the SPA) in accordance and in
compliance with the terms of the SPA. Each Qualifying Investor has either waived
in writing its Investor First Refusal Rights with respect to the transactions
contemplated by this Agreement or waived such Investor First Refusal Rights as a
result of such Qualifying Investor not electing to exercise such rights within
the requisite time period set forth in the SPA.
 
(ee)  ProLink UK. ProLink UK does not engage in any business of a material
nature or own any assets.
 
13.  Covenants. Each Company, as applicable, covenants and agrees with the
Creditor Parties as follows:
 
(a)  Stop-Orders. The Parent shall advise the Agent, promptly after it receives
notice of issuance by the SEC, any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Parent, or of the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction, or
the initiation of any proceeding for any such purpose.
 
(b)  Listing. The Parent shall promptly secure the listing or quotation, as
applicable, of the Closing Shares and of the shares of Common Stock issuable
upon conversion of the Secured Convertible Term Notes and exercise of the
Warrants on the Principal Market upon which shares of Common Stock are listed or
quoted, as applicable, (subject to official notice of issuance) and shall
maintain such listing or quotation, as applicable, so long as any other shares
of Common Stock shall be so listed or quoted, as applicable. The Parent shall
maintain the listing or quotation, as applicable, of its Common Stock on the
Principal Market, and will comply in all material respects with the Parent’s
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.
 
(c)  Market Regulations. The Parent shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Lenders
and promptly provide copies thereof to the Agent.
 
28

--------------------------------------------------------------------------------


 
(d)  Reporting Requirements. The Parent shall timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.
 
(e)  Use of Funds. It shall use the proceeds of the Loans for general working
capital purposes only.
 
(f)  Access to Facilities. It shall, and shall cause each of its Subsidiaries
to, permit any representatives designated by the Agent (or any successor of the
Agent), upon reasonable notice and during normal business hours, at Company’s
expense and accompanied by a representative of Company Agent (provided that (i)
no such prior notice shall be required to be given and no such representative
shall be required to accompany the Agent in the event the Agent believes such
access is necessary to preserve or protect the Collateral or following the
occurrence and during the continuance of an Event of Default, and (ii) such
inspections and examinations shall be limited to once per calendar quarter
unless a Default or an Event of Default has occurred and is continuing or the
Agent believes such access is necessary to preserve or protect the Collateral),
to:
 
(i)  visit and inspect any of its or any such Subsidiary’s properties;
 
(ii)  examine its or any such Subsidiary’s corporate and financial records
(unless such examination is not permitted by federal, state or local law or by
contract) and make copies thereof or extracts therefrom; and
 
(iii)  discuss its or any such Subsidiary’s affairs, finances and accounts with
its or any such Subsidiary’s directors, officers and Accountants.
 
Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to the Agent unless the Agent signs
a confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.
 
(g)  Taxes. It shall, and shall cause each of its Subsidiaries to, promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon it and
its Subsidiaries’ income, profits, property or business, as the case may be;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the Lien priority of the Agent in the
Collateral, and (iii) if it and/or such Subsidiary, as applicable, shall have
set aside on its and/or such Subsidiary’s books adequate reserves with respect
thereto in accordance with GAAP; and provided, further, that it shall, and shall
cause each of its Subsidiaries to, pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
29

--------------------------------------------------------------------------------


 
(h)  Insurance.
 
(i)  It shall bear the full risk of loss from any loss of any nature whatsoever
with respect to the Collateral and it and each of its Subsidiaries will, jointly
and severally, bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to the Agent as security for the Obligations.
Furthermore, it will insure or cause the Collateral to be insured in the Agent’s
name as an additional insured and lender loss payee, with an appropriate loss
payable endorsement in form and substance satisfactory to the Agent, against
loss or damage by fire, flood, sprinkler leakage, theft, burglary, pilferage,
loss in transit and other risks customarily insured against by companies in
similar business similarly situated as it and its Subsidiaries including but not
limited to workers compensation, public and product liability and business
interruption, and such other hazards as the Agent shall specify in amounts and
under insurance policies and bonds by insurers acceptable to the Agent and all
premiums thereon shall be paid by such Company and the policies delivered to the
Agent. If any such Company fails to obtain the insurance and in such amounts of
coverage as otherwise required pursuant to this Section (h), the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Companies, jointly and severally, and shall constitute Obligations.
 
(ii)  No Company’s insurance coverage shall be impaired or invalidated by any
act or neglect of any Company or any of its Subsidiaries and the insurer will
provide the Agent with no less than thirty (30) days notice prior of
cancellation;
 
30

--------------------------------------------------------------------------------


 
(iii)  The Agent, in connection with its status as a lender loss payee, will be
assigned at all times to a first lien position until such time as all
Obligations have been indefeasibly satisfied in full.
 
(i)  Intellectual Property. Each Company and each of its Subsidiaries:
 
(i)  shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to own or use Intellectual Property
including registrations and applications therefore, that are necessary to the
conduct of its business, as now conducted or as presently proposed to be
conducted, and shall not do any act or omit to do any act whereby any of such
Intellectual Property may lapse, or become abandoned, dedicated to the public,
or unenforceable, or the Lien therein in favor of the Agent for the ratable
benefit of the Creditor Parties would be adversely affected;
 
(ii)  shall report to the Agent (A) the filing of any application to register a
Copyright no later than ten (10) days after such filing occurs (B) the filing of
any application to register any other Intellectual Property with any other
Intellectual Property registry, and the issuance thereof, no later than thirty
(30) days after such filing or issuance occurs and, in each case, shall,
simultaneously with such report, deliver to the Agent fully-executed documents
required to acknowledge, confirm, register, record or perfect the Lien in such
Intellectual Property. In addition, each Company and each of its Subsidiaries
hereby authorize the Agent to modify this Agreement by amending Schedule 12(j)
to include any registrations or applications for Intellectual Property
inadvertently omitted from such Schedule or filed, registered, acquired by any
Company or any of its Subsidiaries after the date hereof and will cooperate with
the Agent in effecting any such amendment to include any new item of
Intellectual Property included in the Collateral;
 
31

--------------------------------------------------------------------------------


 
(iii)  shall, promptly upon the reasonable request of the Agent, execute and
deliver to the Agent any document or instrument required to acknowledge,
confirm, register, record, or perfect the Lien of the Agent in any part of the
Intellectual Property owned by the Company and its Subsidiaries; and
 
(iv)  shall not sell, assign, transfer, license, grant any option, or create or
suffer to exist any Lien upon or with respect to Intellectual Property, except
for the Liens in favor of the Agent and Permitted Liens.
 
(j)  Properties. It shall, and shall cause each of its Subsidiaries to, keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and it shall, and shall cause
each of its Subsidiaries to, at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.
 
(k)  Confidentiality. No Company will, nor will it permit any of its
Subsidiaries to, disclose, nor will it include in any public announcement, the
name of any Creditor Party, unless expressly agreed to by such Creditor Party or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement. Notwithstanding the foregoing,
each Company may disclose any Creditor Party’s identity and the terms of this
Agreement and the Ancillary Agreements to its current and prospective debt and
equity financing sources.
 
(l)  Required Approvals. It shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of the Agent, (i) create,
incur, assume or suffer to exist any indebtedness (exclusive of trade debt)
whether secured or unsecured other than each Company’s indebtedness to the
Creditor Parties and as set forth on Schedule 13(l)(i) attached hereto and made
a part hereof, and Permitted Subordinated Debt; (ii) cancel any debt owing to it
in excess of $50,000 in the aggregate during any twelve (12) month period; (iii)
assume, guarantee, endorse or otherwise become directly or contingently liable
in connection with any obligations of any other Person, except the endorsement
of negotiable instruments by it or its Subsidiaries for deposit or collection or
similar transactions in the ordinary course of business; (iv) directly or
indirectly declare, pay or make any dividend or distribution on any class of its
Equity Interests except for dividends or distributions paid or made to the
Parent on account of its ownership interest in its Subsidiaries, or apply any of
its funds, property or assets to the purchase, redemption or other retirement of
any of its or its Subsidiaries’ Equity Interests, or issue any preferred stock;
(v) purchase or hold beneficially any Equity Interests or other securities or
evidences of indebtedness of, make or permit to exist any loans or advances to,
or make any investment or acquire any interest whatsoever in, any other Person,
including any partnership or joint venture, except (A) travel advances, (B)
loans to its and its Subsidiaries’ officers and employees not exceeding at any
one time an aggregate of $10,000, and (C) loans to its existing Subsidiaries so
long as such Subsidiaries are designated as either a co-borrower hereunder or
has entered into such guaranty and security documentation required by the Agent,
including, without limitation, to grant to the Agent a first priority perfected
security interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by the Agent
as either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by the Agent, including, without
limitation, to grant to the Agent a first priority perfected security interest
in substantially all of such Subsidiary’s assets to secure the Obligations;
(vii) directly or indirectly, prepay any indebtedness (other than to the Agent
and in the ordinary course of business), or repurchase, redeem, retire or
otherwise acquire any indebtedness (other than to the Agent and in the ordinary
course of business) except to make scheduled payments of principal and interest
thereof; (viii) enter into any merger, consolidation or other reorganization
with or into any other Person or acquire all or a portion of the assets or
Equity Interests of any Person or permit any other Person to consolidate with or
merge with it; provided, however, such Company may enter into a merger,
consolidation or other reorganization so long as (1) the Agent has received at
least thirty (30) days written notice of such merger, consolidation or
reorganization prior to the consummation thereof and, simultaneously with the
consummation of such merger, consolidation or reorganization, all of the
Obligations are indefeasibly paid in full in cash and this Agreement is
irrevocably terminated (a “Permitted Reorganization”) or (2) if, simultaneously
with the consummation of such merger, consolidation or reorganization, all of
the Obligations are not indefeasibly paid in full in cash and this Agreement is
not irrevocably terminated, each of the following conditions have been satisfied
to the Agent’s satisfaction: (A) such Company is the surviving entity of such
merger, consolidation or reorganization, (B) no Event of Default shall exist
immediately prior to and after giving effect to such merger, consolidation or
reorganization, (C) such Company shall have provided the Agent copies of all
documentation relating to such merger, consolidation or reorganization, and (D)
such Company shall have provided the Agent with at least thirty (30) days’ prior
written notice of such merger, consolidation or reorganization prior to the
consummation thereof; (ix) materially change the nature of the business in which
it is presently engaged; (x) become subject to (including, without limitation,
by way of amendment to or modification of) any agreement or instrument which by
its terms would (under any circumstances) restrict its or any of its
Subsidiaries’ right to perform the provisions of this Agreement or any of the
Ancillary Agreements; (xi) change its fiscal year or make any changes in
accounting treatment and reporting practices without prior written notice to the
Agent except as required by GAAP or in the tax reporting treatment or except as
required by law; (xii) enter into any transaction with any employee, director or
Affiliate, except in the ordinary course on arms-length terms; (xiii) bill
Accounts under any name except the present name of such Company; (xiv) sell,
lease, transfer or otherwise dispose of any of its properties or assets, or any
of the properties or assets of its Subsidiaries, except for (A) sales, leases,
transfer or dispositions by any Company to any other Company, (B) the sale of
Inventory in the ordinary course of business and (C) the disposition or transfer
in the ordinary course of business during any fiscal year of obsolete and
worn-out Equipment and only to the extent that (x) the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to the
Agent’s first priority security interest or are used to repay Loans or to pay
general corporate expenses, or (y) following the occurrence of an Event of
Default which continues to exist, the proceeds of which are remitted to the
Agent to be held as cash collateral for the Obligations; provided, however, that
the Companies may, upon no less than thirty (30) days prior written notice to
the Agent, sell, lease, transfer or otherwise dispose of all or substantially
all of their properties or assets without the consent of the Agent if the
Obligations are indefeasibly paid in full in cash and this Agreement is
irrevocably terminated prior to or simultaneously with the consummation of any
such sale, lease, transfer or other disposition (a “Permitted Disposition”) (the
occurrence of a Permitted Reorganization or a Permitted Disposition shall not
constitute a Default or Event of Default under this Agreement or the Ancillary
Agreements); (xv) make any payment or distribution in respect of any
subordinated indebtedness of any Company or any of its Subsidiaries in violation
of any subordination or other agreement made in favor of any Creditor Party; or
(xvi) make any optional payment or prepayment on or redemption (including,
without limitation, by making payments to a sinking fund or analogous fund) or
repurchase of any indebtedness for borrowed money other than the Obligations.
 
32

--------------------------------------------------------------------------------


 
(m)  Reissuance of Securities. The Parent shall reissue certificates
representing the Securities without the legends set forth in Section 41 below at
such time as:
 
(i)  the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(ii)  upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
The Parent agrees to cooperate with the Lenders in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from the Lenders and broker, if any.
 
(n)  Opinion. On the Closing Date, it shall deliver to the Creditor Parties an
opinion acceptable to the Agent from each Company’s legal counsel. Each Company
will provide, at the Companies’ joint and several expense, such other legal
opinions in the future as are reasonably necessary for the resale of the Closing
Shares, the exercise of the Warrants and conversion of the Secured Convertible
Term Notes.
 
(o)  Legal Name, etc. It shall not, without providing the Agent with thirty (30)
days prior written notice, change (i) its name as it appears in the official
filings in the jurisdiction of its organization, (ii) the type of legal entity
it is, (iii) its organization identification number, if any, issued by its
jurisdiction of organization, (iv) its jurisdiction of organization or (v) amend
its certificate of incorporation, by-laws or other organizational document.
 
(p)  Compliance with Laws. The operation of each of its and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.
 
(q)  Notices. It and each of its Subsidiaries shall promptly inform the Agent in
writing of: (i) the commencement of all proceedings and investigations by or
before and/or the receipt of any notices from, any governmental or
nongovernmental body and all actions and proceedings in any court or before any
arbitrator against or in any way concerning any event which could reasonably be
expected to have singly or in the aggregate, a Material Adverse Effect; (ii) any
change which has had, or could reasonably be expected to have, a Material
Adverse Effect; (iii) any Event of Default or Default; and (iv) any default or
any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which it or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries or
any of its or any such Subsidiary’s properties may be bound the breach of which
would have a Material Adverse Effect.
 
33

--------------------------------------------------------------------------------


 
(r)  Margin Stock. It shall not permit any of the proceeds of the Loans made
hereunder to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
 
(s)  Offering Restrictions. Except as previously disclosed in the SEC Reports or
in the Exchange Act Filings, or stock or stock options granted to its employees
or directors, neither it nor any of its Subsidiaries shall, prior to the full
exercise by the Lenders of the Warrants, (i) enter into any equity line of
credit agreement or similar agreement with a floorless pricing feature or (ii)
issue, or enter into any agreement to issue, any securities with a floorless
variable/floating conversion and/or pricing feature which are or could be (by
conversion or registration) free-trading securities (i.e. common stock subject
to a registration statement).
 
(t)  Authorization and Reservation of Shares. The Parent shall at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the exercise of the Warrants and the full conversion of the Secured
Convertible Term Notes.
 
(u)  FIRPTA. Neither it, nor any of its Subsidiaries, is a “United States real
property holding corporation” as such term is defined in Section 897(c)(2) of
the Code and Treasury Regulation Section 1.897-2 promulgated thereunder, and it
and each of its Subsidiaries shall at no time take any action or otherwise
acquire any interest in any asset or property to the extent the effect of which
shall cause it and/or such Subsidiary, as the case may be, to be a “United
States real property holding corporation” as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder.
 
(v)  Purchase Orders.
 
(i)  Upon delivery of Products to the Golf Course Customer pursuant to a
Purchase Order, it shall issue or cause to be issued a Purchase Order Invoice
(and deliver any other related documents required by the applicable Purchase
Order for issuance of an invoice on account of such Purchase Order) to the
Approved Leasing Company named in such Purchased Order for the full Purchase
Order Price. The Purchase Order Invoice shall direct the Approved Leasing
Company to make payment to the Lockboxes. No Company shall accept any payment
(including rebates, set-offs, and other adjustments) with respect to any
Purchase Order Invoice other than through the Lockboxes. Each Company shall
receive and hold in trust for the Agent, for the ratable benefit of the Lenders,
all sums and instruments representing payment of any Purchase Order Invoice and
all Purchase Order Proceeds which for any reason come into the possession of
such Company, its agents, representatives or any other party acting on behalf of
such Company, and promptly to deliver or cause delivery of such sums to the
Agent.
 
34

--------------------------------------------------------------------------------


 
(ii)  It shall (A) take all actions necessary for the packaging and the shipment
of Products to the Golf Course Customers in accordance with the Purchase Orders,
including, without limitation, processing, packaging, shipping, warehousing, and
insuring Products in accordance with the specifications set forth in the
applicable Purchase Order and this Agreement, (B) provide the Agent with written
notice (including the date shipped, the destination, the expected delivery date
and the shipper) of each shipment of Purchase Order Inventory immediately
following shipment thereof, (C) immediately after issuance to the Approved
Leasing Company deliver a copy of each Purchase Order Invoice to the Agent, and
(D) collect in a manner consistent with past practices, payment with respect to
each Purchase Order Invoice.
 
(iii)  It shall immediately notify the Agent in writing if (A) an Eligible
Purchase Order is cancelled by the Approved Leasing Company or the Golf Course
Customer listed thereon, (B) an Eligible Purchase Order becomes a Delinquent
Purchase Order or (C) an Approved Leasing Company or a Golf Course Customer
asserts any claim, return, dispute or offset regarding the Products or payment
therefor.
 
(iv)  It shall deliver or cause to be delivered to the Agent all documents,
notices, instruments, statements and bills of lading relating to Products and
Purchase Order Inventory relating to an Eligible Purchase Order.
 
(w)  Financing Right of First Refusal.
 
(i)  Each Company hereby grants to the Lenders a right of first refusal to
arrange any Additional Financing (as defined below) to be issued by any Company
and/or any of its Subsidiaries (the “Additional Financing Parties”), subject to
the following terms and conditions. From and after the date hereof, prior to the
incurrence of any additional indebtedness and/or the sale or issuance of any
equity interests of the Additional Financing Parties (an “Additional
Financing”), Company Agent shall notify the Agent of such Additional Financing.
In connection therewith, Company Agent shall submit a fully executed term sheet
(a “Proposed Term Sheet”) to the Agent setting forth the terms, conditions and
pricing of any such Additional Financing (such financing to be negotiated on
“arm’s length” terms and the terms thereof to be negotiated in good faith)
proposed to be entered into by the Additional Financing Parties. The Lenders
shall have the right, but not the obligation, to deliver to Company Agent their
own proposed term sheet (the “Lender Term Sheet”) setting forth the terms and
conditions upon one or more of the Lenders would be willing to provide such
Additional Financing to the Additional Financing Parties. The Lender Term Sheet
shall contain terms no less favorable to the Additional Financing Parties than
those outlined in Proposed Term Sheet. The Agent shall deliver to Company Agent
the Lender Term Sheet within ten (10) Business Days of receipt of each such
Proposed Term Sheet. If the provisions of the Lender Term Sheet are at least as
favorable to the Additional Financing Parties as the provisions of the Proposed
Term Sheet, the Additional Financing Parties shall enter into and consummate the
Additional Financing transaction outlined in the Lender Term Sheet.
Notwithstanding the foregoing, to the extent the Lenders’ right of first refusal
set forth herein conflicts with any Investor First Refusal Rights, the Lenders’
right of first refusal shall be subject to such Investor First Refusal Rights.
 
35

--------------------------------------------------------------------------------


 
(ii)  It shall not, and shall not permit its Subsidiaries to, agree, directly or
indirectly, to any restriction with any Person which limits the ability of any
Creditor Party to arrange for the consummation of an Additional Financing with
it or any of its Subsidiaries other than the Investor First Refusal Rights.
 
(x)  ProLink UK. It shall not (i) permit ProLink UK to engage in any business of
a material nature or own any assets or (ii) transfer, sell or assign any of its
assets to ProLink UK.
 
(y)  Financial Covenants. Each Company agrees with Creditor Parties to each of
the following:
 
(i)  Minimum Consolidated EBITDA. The Parent shall not have, on the last day of
each fiscal quarter commencing with the fiscal quarter ending September 30,
2009, Consolidated EBITDA for the four (4) fiscal quarter period ending on such
day less than $5,000,000.
 
 
(ii)  Maximum Consolidated Leverage Ratio. The Parent shall not have, on the
last day of each fiscal quarter commencing with the fiscal quarter ending
September 30, 2009, a Consolidated Leverage Ratio greater than 4.0 to 1.0.
 
 
(iii)  Minimum Consolidated Fixed Charge Coverage Ratio. The Parent shall not
have, on the last day of each fiscal quarter commencing with the fiscal quarter
ending September 30, 2009, a Consolidated Fixed Charge Coverage Ratio for the
four (4) fiscal quarter period ending on such day less than 1.0 to 1.0.
 
 
14.  Further Assurances. At any time and from time to time, upon the written
request of the Agent and at the sole expense of Companies, each Company shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as the Agent may reasonably request (a)
to obtain the full benefits of this Agreement and the Ancillary Agreements, (b)
to protect, preserve, perfect and maintain the Agent’s rights in the Collateral
and under this Agreement or any Ancillary Agreement, and/or (c) to enable the
Agent to exercise all or any of the rights and powers herein granted or any
Ancillary Agreement.
 
15.  Representations, Warranties and Covenants of Lenders. Each Lender,
severally and not jointly, hereby represents, warrants and covenants to each
Company as follows:
 
(a)  Requisite Power and Authority. Such Lender has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Ancillary Agreements and to carry out their provisions. All
corporate action on such Lenders’ part required for the lawful execution and
delivery of this Agreement and the Ancillary Agreements have been or will be
effectively taken prior to the Closing Date. Upon their execution and delivery,
this Agreement and the Ancillary Agreements shall be valid and binding
obligations of such Lender, enforceable in accordance with their terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
and (ii) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.
 
36

--------------------------------------------------------------------------------


 
(b)  Investment Representations. Such Lender understands that the Securities are
being offered pursuant to an exemption from registration contained in the
Securities Act based in part upon such Lenders’ representations contained in
this Agreement, including, without limitation, that such Lender is an
“accredited investor” within the meaning of Regulation D under the Securities
Act. Such Lender has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Closing Shares, the Notes to be issued to it under this Agreement
and the Securities acquired by it upon the exercise of the Warrants and the
conversion of the Secured Convertible Term Notes.
 
(c)  Lender Bears Economic Risk. Such Lender has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Parent so that it is capable of evaluating the merits
and risks of its investment in the Parent and has the capacity to protect its
own interests. Such Lender must bear the economic risk of this investment until
the Securities are sold pursuant to (i) an effective registration statement
under the Securities Act, or (ii) an exemption from registration is available.
 
(d)  Investment for Own Account. The Securities are being issued to such Lender
for its own account for investment only, and not as a nominee or agent and not
with a view towards or for resale in connection with their distribution.
 
(e)  Lender Can Protect Its Interest. Such Lender represents that by reason of
its, or of its management’s, business and financial experience, such Lender has
the capacity to evaluate the merits and risks of its investment in the Notes,
and the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Ancillary Agreements.
Further, such Lender is aware of no publication of any advertisement in
connection with the transactions contemplated in the Agreement or the Ancillary
Agreements.
 
(f)  Accredited Investor. Such Lender represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
 
(g)  Shorting. Neither such Lender nor any of its Affiliates or investment
partners has, will, or will cause any Person, to directly engage in “short
sales” of the Parent’s Common Stock as long as any amounts under the Notes shall
remain outstanding.
 
(h)  Patriot Act. Such Lender certifies that, to the best of such Lender’s
knowledge, such Lender has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. Such Lender
seeks to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, such Lender hereby represents,
warrants and covenants that: (i) none of the cash or property that such Lender
will use to make the Loans has been or shall be derived from, or related to, any
activity that is deemed criminal under United States law; and (ii) no
disbursement by such Lender to any Company to the extent within such Lender’s
control, shall cause such Lender to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. Such Lender shall promptly notify the
Company Agent if any of these representations ceases to be true and accurate
regarding such Lender. Such Lender agrees to provide each Company any additional
information regarding such Lender that each Company deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. Such Lender understands and agrees that if at
any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, such Lender may undertake appropriate
actions to ensure compliance with applicable law or regulation, including but
not limited to segregation and/or redemption of such Lender’s investment in the
Parent. Such Lender further understands that the Parent may release information
about such Lender and, if applicable, any underlying beneficial owners, to
proper authorities if the Parent, in its sole discretion, determines that it is
in the best interests of the Parent in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.
 
37

--------------------------------------------------------------------------------


 
(i)  Limitation on Acquisition of Common Stock. Notwithstanding anything to the
contrary contained in this Agreement, any Ancillary Agreement, or any document,
instrument or agreement entered into in connection with any other transaction
entered into by and between such Lender and any Company (and/or Subsidiaries or
Affiliates of any Company), such Lender (and/or Subsidiaries or Affiliates of
such Lender) shall not acquire stock in the Parent (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Parent, or otherwise, and such options,
warrants, conversion or other rights shall not be exercisable) to the extent
such stock acquisition would cause any interest (including any original issue
discount) payable by any Company to a Non-U.S. Lender not to qualify as
portfolio interest, within the meaning of Section 871(h)(2) or Section 881(c)(2)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”) by reason of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, as applicable, taking
into account the constructive ownership rules under Section 871(h)(3)(C) of the
Code (the “Stock Acquisition Limitation”). The Stock Acquisition Limitation
shall automatically become null and void with respect to a Lender, without any
notice to any Company, upon the earlier to occur of either (a) the Parent’s
delivery to Agent of a Notice of Redemption (as defined in the Secured
Convertible Term Notes) or (b) the existence of an Event of Default at a time
when the average closing price of the Common Stock as reported by Bloomberg,
L.P. on the Principal Market for the immediately preceding five trading days is
greater than or equal to 150% of the Fixed Conversion Price (as defined in the
Secured Convertible Term Notes).
 
16.  Confidentiality. Each Lender covenants and agrees with the Companies that
such Lender will not disclose, and will not include in any public announcement,
the name of the Companies, unless expressly agreed to by the Companies or unless
and until such disclosure is required by law or applicable regulation, and then
only to the extent of such requirement. Notwithstanding the foregoing, (i) such
Lender shall be permitted to discuss, distribute or otherwise transfer any
non-public information of the Companies and its Subsidiaries in such Lender’s
possession now or in the future to (x) its employees, agents, counsel,
professional consultants and accountants who, in each such case, have a specific
need to know such information and (y) potential or actual (A) direct or indirect
investors in such Lender and (B) any assignees or transferees of all or a
portion of the Obligations, to the extent that such investor or assignee or
transferee enters into a confidentiality agreement for such benefit of the
Companies in such form as may be necessary to addresses the Companies’
Regulation FD requirements; (ii) such Lender (and each employee, representative,
or other agent of such Lender) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and any facts that may be relevant to
the tax structure of the transactions contemplated by this Agreement and the
Ancillary Agreements and the agreements referred to therein; provided, however,
that no Lender (and no employee, representative or other agent thereof) shall
disclose pursuant to this clause (ii) any other information that is not relevant
to understanding the tax treatment or tax structure of such transactions
(including the identity of any party or any information that could lead another
to determine the identity of any party); and (iii) the Agent or any Affiliate
thereof shall be entitled to post on its website a summary of the transactions
contemplated by this Agreement, including the names of one or more of the
Companies and each of their Subsidiaries.
 
38

--------------------------------------------------------------------------------


 
17.  Power of Attorney. Each Company hereby appoints the Agent, or any other
Person whom the Agent may designate as such Company’s attorney, with power to:
(a)(i) execute any security related documentation on such Company’s behalf and
to supply any omitted information and correct patent errors in any documents
executed by such Company or on such Company’s behalf; (ii) to file financing
statements and other evidence of Liens granted hereunder against such Company
covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); (iii) sign such Company’s name on any invoice or
bill of lading relating to any Accounts, drafts against Account Debtors,
schedules and assignments of Accounts, notices of assignment, financing
statements and other evidence of the Agent’s granted hereunder and other public
records, verifications of Account and notices to or from Account Debtors; (iv)
in the case of any Intellectual Property, the Agent may execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Agent may request to evidence the Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby; (v) to do all other things the Agent deems
necessary to carry out the terms of Section 6 of this Security Agreement and (b)
upon the occurrence and during the continuance of an Event of Default (i)
endorse such Company’s name on any checks, notes, acceptances, money orders,
drafts or other forms of payment or security that may come into the Agent’s
possession; (ii) verify the validity, amount or any other matter relating to any
Account by mail, telephone, telegraph or otherwise with Account Debtors; (iii)
do all other things necessary to carry out this Agreement, any Ancillary
Agreement and all related documents; and (iv) notify the post office authorities
to change the address for delivery of such Company’s mail to an address
designated by the Agent, and to receive, open and dispose of all mail addressed
to such Company. Each Company hereby ratifies and approves all acts of the
attorney. Neither the Agent, nor the attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law, except for
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable so long as the Agent has a security interest and until
the Obligations have been fully satisfied.
 
39

--------------------------------------------------------------------------------


 
18.  Term of Agreement.
 
(a)  Each Lender’s agreement to make Loans and extend financial accommodations
under and in accordance with the terms of this Agreement or any Ancillary
Agreement shall continue in full force and effect until the expiration of the
Term applicable to such Loans. The Agent may, following the occurrence of an
Event of Default that is continuing, terminate this Agreement. The termination
of the Agreement shall not affect any of the Agent’s or any Lender’s rights
hereunder or any Ancillary Agreement and the provisions hereof and thereof shall
continue to be fully operative until all of the Obligations have been
indefeasibly paid in full.
 
(b)  If the Obligations in respect of the Term Loan are prepaid in full prior to
the end of the Term Loan Term, the Companies shall jointly and severally pay to
Lenders, upon the effective date of such prepayment, the Redemption Amount (as
defined in the Secured Convertible Term Notes) and such other amounts required
to be paid by the Companies to Lenders at such time pursuant to and in
accordance with the terms of the Secured Convertible Term Notes.
 
19.  Termination of Lien. The Liens and rights granted to (a) the Agent
hereunder and any Ancillary Agreements and (b) Calliope and the other Lenders
under the Original Security Agreement and any Ancillary Agreements, and the
financing statements filed in connection herewith or therewith shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that any Company’s account may from time to time be temporarily in a zero
or credit position, until all of the Obligations have been indefeasibly paid or
performed in full and this Agreement has been terminated in accordance with the
terms of this Agreement. The Agent shall not be required to send termination
statements or other evidence of the release of the Lien granted hereunder to any
Company, or to file them with any filing office, unless and until this Agreement
and the Ancillary Agreements shall have been terminated in accordance with their
terms and all Obligations indefeasibly paid in full in immediately available
funds.
 
20.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default”:
 
(a)  failure to make payment of any principal, interest, fees, costs, charges,
expenses, liquidated damages or other sums payable from time to time (i)
hereunder or under any of the Ancillary Agreements (other than the Contingent
Payment Agreements or, with respect to Article V thereof, the PSource Secured
Convertible Term Note) when required hereunder or thereunder, and, in any such
case, such failure shall continue for a period of three (3) days following the
date upon which any such payment was due, and (ii) under any of the Contingent
Payment Agreements or, with respect to Article V thereof, the PSource Secured
Convertible Term Note when required thereunder, and, in any such case, such
failure shall continue for a period of thirty (30) days following the date upon
which any such payment was due;
 
(b)  failure by any Company or any of its Subsidiaries to pay any taxes in an
amount in excess of $10,000 (inclusive of interest, penalties, fees and fines)
when due unless such taxes are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided on
such Company’s and/or such Subsidiary’s books;
 
40

--------------------------------------------------------------------------------


 
(c)  failure to perform under, and/or committing any breach of, in any material
respect, this Agreement, any Ancillary Agreement or any covenant contained
herein or therein, which failure or breach shall continue without remedy for a
period of fifteen (15) Business Days after the occurrence thereof;
 
(d)  any representation, warranty or statement made by any Company or any of its
Subsidiaries hereunder, in any Ancillary Agreement, any certificate, statement
or document delivered pursuant to the terms hereof, or in connection with the
transactions contemplated by this Agreement should prove to be false or
misleading in any material respect on the date as of which made or deemed made;
 
(e)  the occurrence of any default (or similar term) in the observance or
performance of any other agreement or condition relating to any indebtedness or
contingent obligation of any Company or any of its Subsidiaries in excess of
$50,000 beyond the period of grace (if any), the effect of which default is to
cause, or permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;
 
(f)  attachments or levies in excess of $50,000 in the aggregate are made upon
any Company’s assets or a judgment is rendered against any Company’s property
involving a liability of more than $50,000 which shall not have been vacated,
discharged, stayed or bonded within thirty (30) days from the entry thereof;
 
(g)  any change in any Company’s or any of its Subsidiary’s condition or affairs
(financial or otherwise) which in the Agent’s reasonable, good faith opinion,
could reasonably be expected to have a Material Adverse Effect;
 
(h)  any Lien created hereunder or under any Ancillary Agreement for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest;
 
(i)  any Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to without challenge within ten (10) days of the filing thereof,
or failure to have dismissed within forty-five (45) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;
 
(j)  any Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
 
(k)  any Company or any of its Subsidiaries directly or indirectly sells,
assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;
 
41

--------------------------------------------------------------------------------


 
(l)  (i) any “Person” or “group” (as such terms are defined in Sections 13(d)
and 14(d) of the Exchange Act, as in effect on the date hereof), other than a
Lender, is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of fifty percent (50%)
or more on a fully diluted basis of the then outstanding voting equity interest
of the Parent (other than a “Person” or “group” that beneficially owns fifty
percent (50%) or more of such outstanding voting equity interests of the Parent
on the date hereof), (ii) the Board of Directors of the Parent shall cease to
consist of a majority of the Board of Directors of the Parent on the date hereof
(or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Parent or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
 
(m)  the indictment of any Company or any of its Subsidiaries or any executive
officer of any Company or any of its Subsidiaries under any criminal statute, or
commencement of any civil proceeding or criminal proceeding against any Company
or any of its Subsidiaries or any executive officer of any Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of any Company or
any of its Subsidiaries, which property has a fair market value in excess of
$50,000;
 
(n)  an Event of Default (or similar term) shall occur under and as defined in
any Note or in any other Ancillary Agreement;
 
(o)  any Company or any of its Subsidiaries shall breach any term or provision
of any Ancillary Agreement to which it is a party (including, without
limitation, Section 7(e) of the Registration Rights Agreement), in any material
respect which breach is not cured within any applicable cure or grace period
provided in respect thereof (if any);
 
(p)  any Company or any of its Subsidiaries attempts to terminate, challenges
the validity of, or its liability under this Agreement or any Ancillary
Agreement, or any proceeding shall be brought to challenge the validity, binding
effect of any Ancillary Agreement or any Ancillary Agreement ceases to be a
valid, binding and enforceable obligation of such Company or any of its
Subsidiaries (to the extent such Persons are a party thereto);
 
(q)  an SEC stop trade order or Principal Market trading suspension of the
Common Stock shall be in effect for five (5) consecutive days or five (5) days
during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Parent shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice;
 
(r)  the Parent’s failure to deliver Common Stock to any Lender pursuant to and
in the form required by the Warrants, the Secured Convertible Term Notes and
this Agreement, if such failure to deliver Common Stock shall not be cured
within two (2) Business Days or any Company is required to issue a replacement
Note to any Lender and such Company shall fail to deliver such replacement Note
within seven (7) Business Days following a request by the Agent to issue such
replacement Note.
 
42

--------------------------------------------------------------------------------


 
21.  Remedies. Following the occurrence of an Event of Default that is
continuing, the Agent shall have the right to demand repayment in full of all
Obligations, whether or not otherwise due. Until all Obligations have been fully
and indefeasibly satisfied, the Agent shall retain its Lien in all Collateral.
The Agent shall have, in addition to all other rights provided herein and in
each Ancillary Agreement, the rights and remedies of a secured party under the
UCC, and under other applicable law, all other legal and equitable rights to
which the Agent may be entitled, including the right to take immediate
possession of the Collateral, to require each Company to assemble the
Collateral, at Companies’ joint and several expense, and to make it available to
the Agent at a place designated by the Agent which is reasonably convenient to
both parties and to enter any of the premises of any Company or wherever the
Collateral shall be located, with or without force or process of law, and to
keep and store the same on said premises until sold (and if said premises be the
property of any Company, such Company agrees not to charge the Agent or any
Lender for storage thereof), and the right to apply for the appointment of a
receiver for such Company’s property. Further, the Agent may, at any time or
times after the occurrence of an Event of Default that is continuing, sell and
deliver all Collateral held by or for the Agent at public or private sale for
cash, upon credit or otherwise, at such prices and upon such terms as the Agent,
in its sole discretion, deems advisable or the Agent may otherwise recover upon
the Collateral in any commercially reasonable manner as the Agent, in its sole
discretion, deems advisable. The requirement of reasonable notice shall be met
if such notice is mailed postage prepaid to Company Agent at Company Agent’s
address as shown in the Agent’s records, at least ten (10) days before the time
of the event of which notice is being given. The Agent may be the purchaser at
any sale, if it is public. In connection with the exercise of the foregoing
remedies, and not without limitation of any remedies with respect to
Intellectual Property Collateral, the Agent may exercise the rights and license
granted under Section 12(j) hereof. The proceeds of sale shall be applied first
to all costs and expenses of sale, including reasonable attorneys’ fees, and
second to the payment (in whatever order the Agent elects) of all Obligations.
After the indefeasible payment and satisfaction in full of all of the
Obligations, and after the payment by the Agent of any other amount required by
any provision of law, including Section 9-608(a)(1) of the UCC (but only after
the Agent has received what the Agent considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
Company Agent (for the benefit of the applicable Companies) or its
representatives or to whosoever may be lawfully entitled to receive the same, or
as a court of competent jurisdiction may direct. The Companies shall remain
jointly and severally liable to the Creditor Parties for any deficiency. The
parties hereto each hereby agree that the exercise by any party hereto of any
right granted to it or the exercise by any party hereto of any remedy available
to it (including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder or under
any Ancillary Agreement shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential, except for the portions of such publicly filed documents that are
subject to confidential treatment request made by the Companies to the SEC.
 
22.  Waivers. To the full extent permitted by applicable law, each Company
hereby waives (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all of
this Agreement and the Ancillary Agreements or any other notes, commercial
paper, Accounts, contracts, Documents, Instruments, Chattel Paper and guaranties
at any time held by the Agent on which such Company may in any way be liable,
and hereby ratifies and confirms whatever the Agent may do in this regard; (b)
all rights to notice and a hearing prior to the Agent’s taking possession or
control of, or to the Agent’s replevy, attachment or levy upon, any Collateral
or any bond or security that might be required by any court prior to allowing
the Agent to exercise any of its remedies; and (c) the benefit of all valuation,
appraisal and exemption laws. Each Company acknowledges that it has been advised
by counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.
 
43

--------------------------------------------------------------------------------


 
23.  Expenses. The Companies shall jointly and severally pay all of the Agent’s
out-of-pocket costs and expenses, including reasonable fees and disbursements of
outside counsel and appraisers, in connection with (x) the preparation,
execution and delivery of this Agreement and the Ancillary Agreements, and (y)
in connection with the prosecution or defense of any action, contest, dispute,
suit or proceeding concerning any matter in any way arising out of, related to
or connected with this Agreement or any Ancillary Agreement. The Companies shall
also jointly and severally pay all of the Agent’s reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) the Agent’s obtaining performance of the Obligations under this
Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of the Agent’s security interests, assignments of rights
and Liens hereunder as valid perfected security interests, (c) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (d) any appraisals or re-appraisals of any property (real or
personal) pledged to the Agent by any Company or any of its Subsidiaries as
Collateral for, or any other Person as security for, the Obligations hereunder
and (e) any consultations in connection with any of the foregoing. The Companies
shall also jointly and severally pay each Creditor Party the customary bank
charges for any bank services (including wire transfers) performed or caused to
be performed by it for any Company or any of its Subsidiaries at any Company’s
or such Subsidiary’s request or in connection with any Company’s loan account
with such Creditor Party. All such costs and expenses together with all filing,
recording and search fees, taxes and interest payable by the Companies to the
Creditor Parties shall be payable on demand and shall be secured by the
Collateral. If any tax by any Governmental Authority is or may be imposed on or
as a result of any transaction between any Company and/or any Subsidiary
thereof, on the one hand, and Creditor Party on the other hand, which such
Creditor Party is or may be required to withhold or pay (including, without
limitation, as a result of a breach by any Company or any of its Subsidiaries of
Section 13(u) herein), the Companies hereby jointly and severally indemnify and
hold such Creditor Party harmless in respect of such taxes, and the Companies
will repay to such Creditor Party the amount of any such taxes which shall be
charged to the Companies’ account; and until the Companies shall furnish such
Creditor Party with indemnity therefor (or supply such Creditor Party with
evidence satisfactory to it that due provision for the payment thereof has been
made), such Creditor Party may hold without interest any balance standing to
each Company’s credit and the Agent shall retain its Liens in any and all
Collateral.
 
44

--------------------------------------------------------------------------------


 
24.  Assignment; Register.
 
(a)  Each Lender may assign any or all of the Obligations to any Person and,
subject to acceptance and recordation thereof by the Agent pursuant to Section
24(b) and receipt by the Agent of a copy of the agreement or instrument pursuant
to which such assignment is made (each such agreement or instrument, an
“Assignment Agreement”), any such assignee shall succeed to all of the Lenders’
rights with respect thereto; provided that no Lender shall be permitted to
effect any such assignment to a direct competitor of any Company unless an Event
of Default has occurred and is continuing and such Lender has given Company
Agent no less than fifteen (15) Business Days prior notice of such assignment.
Each Lender may from time to time sell or otherwise grant participations in any
of the Obligations and the holder of any such participation shall, subject to
the terms of any agreement between such Lender and such holder, be entitled to
the same benefits as such Lender with respect to any security for the
Obligations in which such holder is a participant. Each Company agrees that each
such holder may exercise any and all rights of banker’s lien, set-off and
counterclaim with respect to its participation in the Obligations as fully as
though such Company were directly indebted to such holder in the amount of such
participation. No Company may assign any of its rights or obligations hereunder
without the prior written consent of the Agent. All of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the undersigned, and shall bind the representatives,
successors and permitted assigns of each Company.
 
(b)  The Agent shall maintain, or cause to be maintained, for this purpose only
as agent for each Company, (i) a copy of each Assignment Agreement delivered to
it and (ii) a book entry system, within the meaning of U.S. Treasury Regulation
Sections 5f.103-1(c) and 1.871-14(c) (the “Register”), in which it will register
the name and address of each Lender and the name and address of each assignee of
each Lender under this Agreement, and the principal amount of, and stated
interest on, the Loans owing to each such Lender and assignee pursuant to the
terms hereof and each Assignment Agreement. The right, title and interest of the
Lenders and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register, and no assignment thereof shall be
effective until recorded therein. The Companies and each Creditor Party shall
treat each Person whose name is recorded in the Register as a Lender pursuant to
the terms hereof as a Lender and owner of an interest in the Obligations
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary or any notation of ownership or other writing or any Note. The Register
shall be available for inspection by any Company or Lender, at any reasonable
time and from time to time, upon reasonable prior notice.
 
25.  No Waiver; Cumulative Remedies. Failure by any Creditor Party to exercise
any right, remedy or option under this Agreement, any Ancillary Agreement or any
supplement hereto or thereto or any other agreement between or among any Company
and such Creditor Party in exercising the same, will not operate as a waiver; no
waiver by any Creditor Party will be effective unless it is in writing and then
only to the extent specifically stated. The Creditor Parties’ rights and
remedies under this Agreement and the Ancillary Agreements will be cumulative
and not exclusive of any other right or remedy which any of the Creditor Parties
may have.
 
26.  Application of Payments. Each Company irrevocably waives the right to
direct the application of any and all payments at any time or times hereafter
received by the Agent from or on such Company’s behalf and each Company hereby
irrevocably agrees that the Agent shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter
against the Obligations hereunder in such manner as the Agent may deem advisable
notwithstanding any entry by the Agent upon any of the Agent’s books and
records.
 
45

--------------------------------------------------------------------------------


 
27.  Indemnity. Each Company hereby jointly and severally indemnifies and holds
each Creditor Party, and its respective affiliates, employees, attorneys and
agents (each, an “Indemnified Person”), harmless from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
of any kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement or any of the Ancillary
Agreements or with respect to the execution, delivery, enforcement, performance
and administration of, or in any other way arising out of or relating to, this
Agreement, the Ancillary Agreements or any other documents or transactions
contemplated by or referred to herein or therein and any actions or failures to
act with respect to any of the foregoing, except to the extent that any such
indemnified liability is finally determined by a court of competent jurisdiction
to have resulted solely from such Indemnified Person’s gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
28.  Revival. The Companies further agree that to the extent any Company makes a
payment or payments to any Creditor Party, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the obligation or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment had not been made.
 
29.  Borrowing Agency Provisions.
 
(a)  Each Company hereby irrevocably designates Company Agent to be its attorney
and agent and in such capacity to borrow, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Company, and hereby authorizes
the Agent to pay over or credit all loan proceeds hereunder in accordance with
the request of Company Agent.
 
(b)  The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request. The Agent shall not incur
any liability to any Company as a result thereof. To induce the Agent to do so
and in consideration thereof, each Company hereby indemnifies the Agent and
holds the Agent harmless from and against any and all liabilities, expenses,
losses, damages and claims of damage or injury asserted against the Agent by any
Person arising from or incurred by reason of the handling of the financing
arrangements of the Companies due to the nature of this credit facility being a
co-borrowing facility with a borrowing agent, reliance by the Agent on any
request or instruction from Company Agent or any other action taken by the Agent
with respect to this Paragraph 29, except to the extent that such liabilities,
expenses, losses, damages and claims of damage or injury are solely the result
of gross negligence or willful misconduct by the Agent.
 
46

--------------------------------------------------------------------------------


 
(c)  All Obligations shall be joint and several, and the Companies shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of the Companies shall in no way be
affected by any extensions, renewals and forbearance granted by the Agent to any
Company, failure of the Agent to give any Company notice of borrowing or any
other notice, any failure of the Agent to pursue to preserve its rights against
any Company, the release by the Agent of any Collateral now or thereafter
acquired from any Company, and such agreement by any Company to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by the Agent to any Company or any Collateral for such Company’s Obligations or
the lack thereof.
 
(d)  Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.
 
(e)  Each Company represents and warrants to the Agent that (i) Companies have
one or more common shareholders, directors and officers, (ii) the businesses and
corporate activities of Companies are closely related to, and substantially
benefit, the business and corporate activities of Companies, (iii) the financial
and other operations of Companies are performed on a combined basis as if
Companies constituted a consolidated corporate group, (iv) Companies will
receive a substantial economic benefit from entering into this Agreement and
will receive a substantial economic benefit from the application of each Loan
hereunder, in each case, whether or not such amount is used directly by any
Company and (v) all requests for Loans hereunder by the Company Agent are for
the exclusive and indivisible benefit of the Companies as though, for purposes
of this Agreement, the Companies constituted a single entity.
 
30.  Notices. Any notice or request hereunder may be given to any Company,
Company Agent or the Agent at the respective addresses set forth below (or, in
the case of any notice to any other Creditor Party, at the address set forth
opposite its name on the signature pages hereto) or as may hereafter be
specified in a notice designated as a change of address under this Section. Any
notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail or facsimile (confirmed
by mail). Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given three (3) Business Days after the date when deposited in the mail or
with the overnight mail carrier, and, in the case of a facsimile, when
confirmed.
 
47

--------------------------------------------------------------------------------


 
Notices shall be provided as follows:
     
If to the Agent:
LV Administrative Services, Inc.
 
335 Madison Avenue, 10th Fl.
 
New York, New York 10017
 
Attention: Portfolio Services
 
Telephone:    (212)541-5800
 
Telecopier:    (212)581-5037
   
With a copy to:
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, New York 10154
 
Attention:     Scott J. Giordano, Esq.
 
Telephone:    (212)407-4000
 
Telecopier:    (212)407-4990
   
If to any Company, or Company Agent:
ProLink Holdings Corp.
 
410 S. Benson Lane
 
Chandler, Arizona 85224
 
Attention:Lawrence D. Bain, Chief
 
Executive Officer
 
Telephone:    (480)753-2318
 
Facsimile:    (480) 785-7446
   
With a copy to:
Mintz Levin Cohn Ferris Glovsky and
 
Popeo P.C.
 
Chrysler Center
 
666 Third Avenue
 
New York, New York 10017
 
Attention:    Ivan Blumenthal, Esq.
 
Telephone:    (212)935-3000
 
Facsimile:    (212) 983-3115

 
 
48

--------------------------------------------------------------------------------


 
or such other address as may be designated in writing hereafter in accordance
with this Section 30 by such Person.
 
31.  Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
(b)  EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT
EACH CREDITOR PARTY AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY CREDITOR PARTY. EACH
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH
IN SECTION 30 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
49

--------------------------------------------------------------------------------


 
 
(c)  THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR
PARTY, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
32.  Limitation of Liability. Each Company acknowledges and understands that in
order to assure repayment of the Obligations hereunder the Creditor Parties may
be required to exercise any and all of the Creditor Parties’ rights and remedies
hereunder and agrees that, except as limited by applicable law, neither the
Creditor Parties nor any of their respective agents shall be liable for acts
taken or omissions made in connection herewith or therewith except to the extent
such acts or omissions result from or constitute actual bad faith, gross
negligence or willful misconduct of the Creditor Parties or any of the Creditor
Parties’ agents.
 
33.  Entire Understanding; Maximum Interest. This Agreement and the Ancillary
Agreements contain the entire understanding among each Company, the Lenders and
the Agent as to the subject matter hereof and thereof and any promises,
representations, warranties or guarantees not herein contained shall have no
force and effect unless in writing, signed by each Company’s and the Agent.
Neither this Agreement, the Ancillary Agreements, nor any portion or provisions
thereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.
Nothing contained in this Agreement, any Ancillary Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the Maximum Legal Rate. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the Maximum
Legal Rate, any payments in excess of such maximum shall be credited against
amounts owed by the Companies to the Creditor Parties and thus refunded to the
Companies.
 
50

--------------------------------------------------------------------------------


 
34.  Severability. Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.
 
35.  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Creditor Party and the
closing of the transactions contemplated hereby; provided, however, the
representations and warranties that relate solely to a specific date by their
express terms shall only be deemed to have been made as of such date and are
hereby represented and warranted to have been true and correct when made. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Companies pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Companies hereunder solely as of the date
of such certificate or instrument. All indemnities set forth herein shall
survive the execution, delivery and termination of this Agreement and the
Ancillary Agreements and the making and repaying of the Obligations.
 
36.  Captions. All captions are and shall be without substantive meaning or
content of any kind whatsoever.
 
37.  Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same agreement. Any signature delivered by
a party via facsimile or electronic transmission shall be deemed to be any
original signature hereto.
 
38.  Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
 
39.  Publicity. Each Company hereby authorizes each Creditor Party to make
appropriate announcements of the financial arrangement entered into by and among
each Company and each Creditor Party, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as the Agent shall in its sole and absolute discretion
deem appropriate, or as required by applicable law.
 
51

--------------------------------------------------------------------------------


 
40.  Joinder. It is understood and agreed that any Person that desires to become
a Company hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of this Agreement or any
Ancillary Agreement, shall become a Company hereunder by (a) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as the Agent shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Agent.
 
41.  Legends. The Securities shall bear legends as follows;
 
(a)  The Notes shall bear substantially the following legend:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM SUCH REGISTRATION. THIS NOTE IS REGISTERED WITH THE COMPANY
AGENT PURSUANT TO SECTION 24(B) OF THE SECURITY AGREEMENT. TRANSFER OF ALL OR
ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN
SUCH SECTION 24(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS
EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED
WITH THE AGENT PURSUANT TO SUCH SECTION 24(B).”
 
(b)  Any shares of Common Stock issued pursuant to conversion of the Secured
Convertible Term Notes or exercise of the Warrants, shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”
 
52

--------------------------------------------------------------------------------


 
(c)  The Warrants shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”
 
(d)  The Closing Shares shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION.”
 
42.  Agency. Each Lender has pursuant to an Administrative and Collateral Agency
Agreement hereby designated and appointed the Agent as the administrative and
collateral agent of such Lender under this Agreement and the Ancillary
Agreements.
 
[Balance of page intentionally left blank; signature page follows.]
 
53

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED SECURITY
AGREEMENT as of the date first written above.
 

 
PROLINK HOLDINGS CORP.
 
 
By:                                                              
Name:
Title:
 
 
PROLINK SOLUTIONS, LLC
 
 
By:                                                                
Name:
Title:
 
 
LV ADMINISTRATIVE SERVICES, INC., as Agent
 
 
By:                                                                  
Name:
Title:
 
 
VALENS U.S. SPV I, LLC
 
 
By:  Valens Capital Management, LLC, its investment manager
 
 
By:                                                                        
Name:
Title:

 
 
SIGNATURE PAGE TO
SECURITY AGREEMENT
 
54

--------------------------------------------------------------------------------


 

 
 
VALENS OFFSHORE SPV I, LTD.
 
 
By:  Valens Capital Management, LLC, its investment manager
 
 
By:                                                                         
Name:
Title:
 
PSOURCE STRUCTURED DEBT LIMITED
 
 
 
By:                                                                                  
Name:
Title:
 
CALLIOPE CAPITAL CORPORATION
 
By:  Laurus Capital Management, LLC, its investment manager
 


By:                                                                                  
Name:
Title:

 
55

--------------------------------------------------------------------------------


 
 
Annex A - Definitions
 
“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.
 
“Accountants” has the meaning given to such term in Section 11(a).
 
“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
 
“Accounts Availability” means the sum of (a) ninety percent (90%) of the net
face amount of Eligible Accounts plus (b) ninety percent (90%) of the net face
amount of Eligible Credit Insured Accounts.
 
“Additional Advance” has the meaning given such term in Section 2(b).
 
“Administrative and Collateral Agency Agreement” means the Administrative and
Collateral Agency Agreement among the Agent, the Lenders and such other parties
thereto from time to time, as amended, modified, supplemented and restated from
time to time.
 
“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, twenty-five percent (25.0%) or more of the Equity Interests
having ordinary voting power in the election of directors of such Person, (c)
any other Person who is a director, officer, joint venturer or partner (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above or (d) in the case of the Companies, the immediate
family members, spouses and lineal descendants of individuals who are Affiliates
of such Companies. For the purposes of this definition, control of a Person
shall mean the power (direct or indirect) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise;
provided however, that the term “Affiliate” shall specifically exclude any
Creditor Party.
 
-1-

--------------------------------------------------------------------------------


 
“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, the Security Documents, the Contingent Payment Agreement, and all
other agreements, instruments, documents, mortgages, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements, trust
agreements and guarantees whether heretofore, concurrently, or hereafter
executed by or on behalf of any Company, any of its Subsidiaries or any other
Person or delivered to any of the Creditor Parties, relating to this Agreement
or to the transactions contemplated by this Agreement or otherwise relating to
the relationship between or among any Company and any Creditor Party as
contemplated by this Agreement, as each of the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Approved Lease” means a valid and binding lease agreement, in form and
substance satisfactory to the Agent, between a Golf Course Customer and an
Approved Leasing Company pursuant to which such Golf Course Customer has agreed
to lease the Products listed thereon from such Approved Leasing Company, the
effectiveness of which is subject only to the earlier to occur of (a) the
receipt by such Approved Leasing Company of written acknowledgement by such Golf
Course Customer of the delivery and acceptance of the Products listed on the
lease agreement or (b) the passage of ten (10) days from the date of delivery of
such Products to such Golf Course Customer during which period such Golf Course
Customer has not delivered notice to the Approved Leasing Company that it is not
accepting the Products.
 
“Approved Leasing Company” means the leasing companies listed on Schedule 3
attached hereto and any other leasing company approved by the Agent from time to
time in its sole discretion.
 
“Assignment Agreement” has the meaning given such term in Section 24(a).
 
“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).
 
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
 
“Business Day” means a day on which the Creditor Parties are open for business
and that is not a Saturday, a Sunday or other day on which banks are required or
permitted to be closed in the State of New York.
 
“Calliope” has the meaning given such term in Section 2(b).
 
“Capital Availability Amount” means $6,000,000.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person.
 
-2-

--------------------------------------------------------------------------------


 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale/leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Charter” has the meaning given such term in Section 12(c)(iv).
 
“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.
 
“Closing Date” means the date hereof.
 
“Closing Shares” means the 1,000,000 shares of Common Stock of Parent previously
issued to Laurus Master Fund, Ltd. pursuant to the Proposal Letter dated as of
March 19, 2008 by Parent in favor of the Creditor Parties.
 
“Code” has the meaning given such term in Section 15(i).
 
“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:
 
(a)  all Inventory;
 
(b)  all Equipment;
 
(c)  all Fixtures;
 
(d)  all Goods;
 
(e)  all General Intangibles;
 
(f)  all Accounts;
 
(g)  all Deposit Accounts, other bank accounts and all funds on deposit therein;
 
(h)  all Investment Property;
 
-3-

--------------------------------------------------------------------------------


 
(i)  all Equity Interests;
 
(j)  all Chattel Paper;
 
(k)  all Letter-of-Credit Rights;
 
(l)  all Instruments;
 
(m)  all Commercial Tort Claims, including without limitation the claims set
forth on Schedule 1(A);
 
(n)  all Books and Records;
 
(o)  all Intellectual Property;
 
(p)  all Documents;
 
(q)  all Supporting Obligations including letters of credit and guarantees
issued in support of Accounts, Chattel Paper, General Intangibles and Investment
Property;
 
(r)  (i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral, all other cash or property at any time on deposit with or held by
the Agent for the account of any Company (whether for safekeeping, custody,
pledge, transmission or otherwise); and
 
(s)  all products and Proceeds of all or any of the foregoing, tort claims and
all claims and other rights to payment including (i) insurance claims against
third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, licenses,
rentals and hires of any or all of the foregoing and Proceeds payable under, or
unearned premiums with respect to policies of insurance in whatever form.
 
“Commercial Tort Claims” means all “commercial tort claims”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.
 
“Commitment Annex” means Annex B to this Agreement.
 
“Common Stock” means the shares of stock representing the Parent’s common equity
interests.
 
“Company Agent” means the Parent.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
 
-4-

--------------------------------------------------------------------------------


 
“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness (except amortization and expenses related
to the consummation of the initial Loans on the Closing Date and the payment of
all fees, costs and expenses associated with the foregoing), (iii) any loss from
extraordinary items, (iv) any depreciation, depletion and amortization expense,
(v) any aggregate net loss on the sale of property (other than accounts (as
defined under the applicable UCC) and Inventory) outside the ordinary course of
business and (vi) any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts (as defined under the
applicable UCC) and Inventory), including the amount of any compensation
deduction as the result of any grant of Equity Interests to employees, officers,
directors or consultants and minus (c) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal income taxes or other
taxes measured by net income, (ii) any interest income, (iii) any gain from
extraordinary items and any other non-recurring gain, (iv) any aggregate net
gain from the sale of property (other than accounts (as defined in the
applicable UCC) and Inventory) out of the ordinary course of business by such
Person, (v) any other non-cash gain, including any reversal of a charge referred
to in clause (b)(vi) above by reason of a decrease in the value of any Equity
Interests, and (vi) any other cash payment in respect of expenditures, charges
and losses that have been added to Consolidated EBITDA of such Person pursuant
to clause (b)(vi) above in any prior period.
 
“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA of such Person for such period
minus Capital Expenditures of such Person for such period minus the total
liability for United States federal income taxes and other taxes measured by net
income actually payable by such Person in respect of such period to (b) the
Consolidated Fixed Charges of such Person for such period.
 
“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Total Debt of such Person and its Subsidiaries
having a scheduled due date during such period, (c) all cash dividends payable
by such Person and its Subsidiaries on Equity Interests in respect of such
period to Persons other than such Person and its Subsidiaries and (d) all
commitment fees and other costs, fees and expenses payable by such Person and
its Subsidiaries during such period in order to effect, or because of, the
incurrence of any Indebtedness.
 
-5-

--------------------------------------------------------------------------------


 
“Consolidated Interest Expense” means, for any Person for any period, (a)
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net costs under Interest Rate Contracts for such period and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.
 
“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive fiscal quarters ending on or before such date.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.
 
“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d), (f), (g) or (i) of the definition
thereof, in each case of such Person and its Subsidiaries on a Consolidated
basis.
 
“Contingent Payment Agreement” means each of those certain Contingent Payment
Agreements dated as of the Closing Date by the Companies in favor of each of
Valens U.S. SPV I, LLC, Valens Offshore SPV I, Ltd. and Calliope, as each of the
same may be amended, modified and supplemented from time to time.
 
“Contract Rate” has the meaning given such term in the Secured Convertible Term
Notes.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which such Person is a party or by which it or any of its property
is bound or to which any of its property is subject.
 
“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
-6-

--------------------------------------------------------------------------------


 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.
 
“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).
 
“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
 
“Eligible Accounts” means each Account of each Company which conforms to the
following criteria: (a) shipment of the merchandise or the rendition of services
has been completed; (b) no return, rejection or repossession of the merchandise
has occurred; (c) merchandise or services shall not have been rejected or
disputed by the Account Debtor and there shall not have been asserted any
offset, defense or counterclaim; (d) continues to be in full conformity with the
representations and warranties made by such Company to the Agent with respect
thereto; (e) the Agent is, and continues to be, satisfied, in its reasonable
credit judgment, with the credit standing of the Account Debtor in relation to
the amount of credit extended; (f) there are no facts existing or threatened
which are likely to result in any adverse change in an Account Debtor’s
financial condition; (g) is documented by an invoice in a form approved by the
Agent and shall not be unpaid more than ninety (90) days from invoice date; (h)
not more than twenty-five percent (25%) of the unpaid amount of invoices due
from such Account Debtor remains unpaid more than ninety (90) days from invoice
date; (i) is not evidenced by chattel paper or an instrument of any kind with
respect to or in payment of the Account unless such instrument is duly endorsed
to and in possession of the Agent or represents a check in payment of an
Account; (j) the Account Debtor is located in the United States, the United
Kingdom or Canada; (k) the Agent has a first priority perfected Lien in such
Account and such Account is not subject to any Lien other than Permitted Liens;
(l) does not arise out of transactions with any employee, officer, director,
stockholder or Affiliate of any Company; (m) is payable to such Company; (n)
does not arise out of a bill and hold sale prior to shipment and does not arise
out of a sale to any Person to which such Company is indebted; (o) is net of any
returns, discounts, claims, credits and allowances; (p) is net of any royalty
fees payable by such Company in connection with such Account; (q) if the Account
arises out of contracts between such Company, on the one hand, and the United
States, on the other hand, any state, or any department, agency or
instrumentality of any of them, such Company has so notified the Agent, in
writing, prior to the creation of such Account, and there has been compliance
with any governmental notice or approval requirements, including compliance with
the Federal Assignment of Claims Act; (r) is a good and valid account
representing an undisputed bona fide indebtedness incurred by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an unconditional sale and delivery upon the stated terms of goods
sold by such Company or work, labor and/or services rendered by such Company;
(s) does not arise out of progress billings prior to completion of the order;
(t) the total unpaid Accounts from such Account Debtor does not exceed
twenty-five percent (25%) of all Eligible Accounts; (u) such Company’s right to
payment is absolute and not contingent upon the fulfillment of any condition
whatsoever; (v) such Company is able to bring suit and enforce its remedies
against the Account Debtor through judicial process; (w) does not represent
interest payments, late or finance charges owing to such Company, and (x) it
otherwise satisfactory to the Agent as determined by the Agent in the exercise
of its commercially reasonable discretion exercised in good faith. In the event
any Company requests that the Agent include within Eligible Accounts certain
Accounts of one or more of such Company’s acquisition targets, the Agent shall
at the time of such request consider such inclusion, but any such inclusion
shall be at the sole option of the Agent and shall at all times be subject to
the execution and delivery to the Agent of all such documentation (including,
without limitation, guaranty and security documentation) as the Agent may
require in its sole discretion.
 
-7-

--------------------------------------------------------------------------------


 
“Eligible Credit Insured Accounts” means each Account of each Company which
conforms to the following criteria: (a) the Account Debtor is not located in the
United States, the United Kingdom or Canada, (b) such Account is insured a
minimum of ninety-five (95%) under an Ex-Im Bank Multi-Buyer Export Credit
Insurance Policy issued by the Export-Import Bank of the United States (the
“Credit Insurance Policy”), with such coverages, terms and amounts acceptable to
the Agent in its sole and absolute discretion, which Credit Insurance Policy has
been assigned to the Agent on terms and conditions acceptable to the Agent in
its sole and absolute discretion and (c) except for the failure to comply with
subsection (j) of such definition, is otherwise deemed an “Eligible Account”
hereunder. For the avoidance of doubt, “Eligible Credit Insured Accounts” shall
include Accounts due from Elumina Iberica, S.A. in an aggregate amount of up to
$1,000,000 so long as such Accounts are covered by the Credit Insurance Policy,
such Credit Insurance Policy shall be in full force and effect, and no event
shall have occurred which Agent has determined in the exercise of its reasonable
discretion would have an adverse effect on the status of the Credit Insurance
Policy.
 
“Eligible Purchase Order” means each Purchase Order of each Company which
conforms to the following criteria: (a) such Company has irrevocably directed
the Approved Leasing Company to make payments of all amounts due under such
Purchase Order to the Lockboxes, (b) copies of such Purchase Order and an
Approved Lease covering the Products listed in such Purchase Order shall be in
form and substance satisfactory to the Agent, (c) the Products set forth in such
Purchase Order have been shipped to the applicable Golf Course Customer and the
Agent has received satisfactory evidence of such shipment, (d) such Purchase
Order shall not be unpaid more than thirty (30) days from the date the Products
listed in such Purchase Order have been shipped to the applicable Golf Course
Customer, (e) such Purchase Order has not been cancelled by the Approved Leasing
Company or the Golf Course Customer named thereon, (f) the Golf Course Customer
to whom the Products listed in such Purchase Order have been shipped has not
notified the Approved Leasing Company that it is not accepting such Products,
(g) if an Approved Leasing Company has succeeded to the rights of the lessor
named in the Approved Lease covering the Products listed in such Purchase Order
pursuant to an assignment of such Approved Lease by ProLink Solutions, LLC,
d/b/a ProLink Capital, the consideration paid by the Approved Leasing Company to
ProLink Solutions, LLC, d/b/a ProLink Capital, under such assignment shall not
be less than the amount due under such Purchase Order, (h) the Agent has taken
such action as it chooses to verify the validity of such Purchase Order which
verification may include, without limitation, direct confirmation from the
Approved Leasing Company and/or the Golf Course Customer, (i) such Purchase
Order, the Products listed thereon and the related Purchase Order Proceeds are
free and clear of all Liens except Permitted Liens, and (j) such Purchase Order
is otherwise satisfactory to the Agent as determined by the Agent in the
exercise of its sole discretion.
 
-8-

--------------------------------------------------------------------------------


 
“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with the Agent’s written
consent.
 
“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.
 
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, units, participations or other
equivalents of or interest in (regardless of how designated) equity of such
Person, whether voting or nonvoting, including common stock, preferred stock,
convertible securities or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC (or
any successor thereto) under the Exchange Act).
 
“ERISA” has the meaning given such term in Section 12(bb).
 
“Event of Default” means the occurrence of any of the events set forth in
Section 19.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.
 
“Excluded Taxes” means, (a) with respect to any Creditor Party, taxes imposed on
or measured by its overall net income and franchise taxes imposed on it in lieu
of net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Creditor Party is incorporated or organized or by
the jurisdiction (or any political subdivision thereof) in which the principal
place of management or applicable lending office of such Creditor Party is
located, and (b) with respect to PSource Structured Debt Limited, U.S. federal
income and withholding taxes imposed on the interest portion of any Contingent
Payment (as determined under the principles of Section 5.8 of the PSource
Secured Convertible Term Note).
 
“Financial Reporting Controls” has the meaning given such term in Section
12(f)(v).
 
“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.
 
“Formula Amount” means the Receivable Formula Amount and the Purchase Order
Formula Amount, collectively.
 
-9-

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.
 
“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person and in any event shall
include all right, title and interest that such Person may now or hereafter have
in or under any contract, all Payment Intangibles, customer lists, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Equity Interests and
Investment Property, and rights of indemnification.
 
“Golf Course Customer” means a golf course owner to which Products are shipped
pursuant to a Purchase Order.
 
“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
fixtures, standing timber that is cut and removed for sale and unborn young of
animals.
 
“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
-10-

--------------------------------------------------------------------------------


 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money (including,
without limitation, all principal, interest, fees and charges relating thereto),
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all reimbursement and all obligations with respect to (i)
letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Equity Interests (or any
Equity Interests of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the later of the expiration of (i) the Term Loan
Term or (ii) the Revolver Term, valued at, in the case of redeemable preferred
Equity Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interests plus accrued and
unpaid dividends, (h) all payments that would be required to be made in respect
of any Hedging Agreement in the event of a termination (including an early
termination) on the date of determination and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien.
 
-11-

--------------------------------------------------------------------------------


 
“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means any and all of the following, throughout the
world, patents, trademarks tradenames, corporate names, fictitious business
names, internet domain names, trade styles, service marks, logos, and other
source of business identifiers and the goodwill symbolized by and connected with
the use thereof; copyrights, mask works, designs, inventions, trade secrets,
information, databases, rights of publicity, software, and any other proprietary
rights and processes; any licenses to use any of the foregoing owned by a third
party; registrations, applications and recordings pertaining to any of the
foregoing; and rights to sue for past, present and future infringement,
dilution, misappropriation, or other violation of any of the foregoing.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.
 
“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.
 
“Investor First Refusal Rights” means those rights granted by the Parent to
Qualified Investors (as defined in the SPA) pursuant to Section 4.8 of the SPA,
as in effect on the Original Closing Date.
 
“Lender” has the meaning given such term in the preamble.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.
 
-12-

--------------------------------------------------------------------------------


 
“Loans” means collectively, the Revolving Loans, the Term Loan and all other
extensions of credit hereunder and under any Ancillary Agreement.
 
“Lockboxes” has the meaning given such term in Section 8(a).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the sufficiency and/or value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of the Creditor Parties’ rights and remedies under this Agreement
and the Ancillary Agreements. Without limiting the foregoing, any event or
occurrence adverse to a Company which results or could reasonably be expected to
result in costs and/or liabilities or loss of revenues, individually or in the
aggregate to such Company in excess of thirty percent (30%) of such Company’s
revenue shall constitute a Material Adverse Effect; provided, however, that the
failure to collect the account with Elumina Iberica, S.A. or Elumina Iberica,
U.K. shall not constitute a Material Adverse Effect.
 
“Maximum Legal Rate” as the meaning given to such term in Section 5(a)(iv).
 
“NASD” has the meaning given such term in Section 13(b).
 
“Non-Excluded Taxes” means all Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.
 
“Note” means the Secured Revolving Notes and the Secured Convertible Term Notes.
 
“Note Shares” has the meaning given to such term in Section 12(a).
 
“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to any
Creditor Party (or any corporation that directly or indirectly controls or is
controlled by or is under common control with any of them) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which any Creditor Party may have obtained by assignment
or otherwise and further including all interest (including interest accruing at
the then applicable rate provided in this Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), charges or any other payments each Company and each of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement or the Ancillary Agreements, together with all
reasonable expenses and reasonable attorneys’ fees chargeable to the Companies’
or any of their Subsidiaries’ accounts or incurred by any Creditor Party in
connection therewith.
 
-13-

--------------------------------------------------------------------------------


 
“Original Closing Date” means August 17, 2007.
 
“Original Security Agreement” means that certain Security Agreement dated as of
August 17, 2007 among the Parent, each Eligible Subsidiary, Calliope, Valens
U.S. SPV I, LLC (as partial assignee of Calliope), Valens Offshore SPV I, Ltd.
(as partial assignee of Calliope), and PSource Structured Debt Limited (as
partial assignee of Calliope) and the other lenders from time to time party
thereto as the same has been amended, supplemented, restated and/or otherwise
modified from time to time.
 
“Original Term Loan” has the meaning given such term in Section 2(b).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Ancillary Agreement.
 
“Overadvance” has the meaning given such term in Section 2(a)(ii).
 
“Parent” has the meaning given such term in the preamble.
 
“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.
 
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) licenses of
Intellectual Property granted by the Company prior to the date hereof, Licenses
of Intellectual Property granted in the ordinary course of business consistent
with past practices; (d) Liens in favor of the Agent or the other Creditor
Parties; (e) Liens for taxes (i) not yet due or (ii) being diligently contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Companies and their
Subsidiaries, as applicable, in conformity with GAAP; and which have no effect
on the priority of Liens in favor of the Agent or the other Creditor Parties or
the value of the assets in which the Agent and each other Creditor Party has a
Lien; (f) Purchase Money Liens securing Purchase Money Indebtedness to the
extent permitted in this Agreement and (f) Liens specified on Schedule 2 hereto.
 
-14-

--------------------------------------------------------------------------------


 
“Permitted Subordinated Debt” means indebtedness subordinated in favor of
Creditor Parties of any Company, to which the Agent shall have given its prior
written consent (which consent shall not be unreasonably withheld or delayed),
provided, however, that (a) there exists no Event of Default and no Event of
Default would exist after giving effect to such subordinated indebtedness
(including, without limitation, resulting from a breach of Section 13(w)
hereof), (b) the principal amount of such subordinated indebtedness does not
exceed $3,000,000 in the aggregate, and (c) such subordinated indebtedness shall
be junior and subordinated to the Companies indebtedness to the Creditor Parties
pursuant to a subordination agreement in form and substance satisfactory to
Agent.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.
 
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).
 
“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Equity Interests; (f) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of Collateral; and (g) Purchase Order
Proceeds.
 
“Product” means the finished goods to be purchased by an Approved Leasing
Company and delivered to a Golf Course Customer pursuant to a Purchase Order.
 
-15-

--------------------------------------------------------------------------------


 
“ProLink UK” means ProLink UK, Ltd., a company organized under the laws of
England and Wales.
 
“PSource Secured Convertible Term Note” means that certain Amended and Restated
Secured Convertible Term Note dated as of the Closing Date made by the Companies
in favor of PSource Structured Debt Limited in the original face amount of Two
Million Three Hundred Thirty-Six Thousand Three Hundred Dollars ($2,336,300), as
the same may be amended, supplemented, restated and/or otherwise modified from
time to time.
 
“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).
 
“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.
 
“Purchase Order” means a purchase order delivered to any Company from an
Approved Leasing Company in the ordinary course of its business.
 
“Purchase Order Availability” means the lesser of (a) ninety percent (90%) of
the Purchase Order Price set forth in the Eligible Purchase Orders and (b)
$1,000,000; provided, however, that in calculating the amount of Purchase Order
Availability, the aggregate amount of availability generated from Approved
Leases with Approved Leasing Companies other than US Express Leasing, VGM
Financial or Greystone Equipment Leasing Corp. shall not exceed $200,000 at any
time.
 
“Purchase Order Contract Rate” has the meaning given such term in the Secured
Revolving Notes.
 
“Purchase Order Formula Amount” has the meaning given such term in Section
2(a)(i)(B).
 
“Purchase Order Inventory” means the Inventory consisting of Products required
to satisfy a Purchase Order.
 
“Purchase Order Invoice” means the invoice rendered upon delivery of the
Products pursuant to a Purchase Order.
 
“Purchase Order Price” means the purchase price set forth in the Purchase Order
to be paid by an Approved Leasing Company for Products that are shipped to a
Golf Course Customer.
 
-16-

--------------------------------------------------------------------------------


 
“Purchase Order Proceeds” means payments received on account of Purchase Order
Invoices (whether paid by a Approved Leasing Company or any other Person).
 
“Purchase Order Revolving Loans” has the meaning given such term in Section
2(a)(i)(B).
 
“Receivable Formula Amount” has the meaning given such term in Section
2(a)(i)(A).
 
“Receivable Loan Contract Rate” has the meaning given such term in the Secured
Revolving Notes.
 
“Receivable Revolving Loan” has the meaning given such term in Section
2(a)(i)(A).
 
“Register” has the meaning given such term in Section 24(b).
 
“Registration Rights Agreements” means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and the Agent
and each other registration rights agreement by and between the Parent and the
Agent, as each of the same may be amended, modified and supplemented from time
to time.
 
“Revolver Term” means the Original Closing Date through the close of business on
August 31, 2010, subject to acceleration at the option of the Agent upon the
occurrence of an Event of Default hereunder or other termination hereunder.
 
“Revolving Commitment Amount” means, as to any Lender, the dollar amount set
forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective Assignment
Agreements to which such Lender is a party.
 
“Revolving Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Revolving Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero) and (ii) on any date following the Closing
Date, the percentage equal to the Revolving Commitment Amount of such Lender on
such date divided by the Capital Availability Amount on such date.
 
“Revolving Loans” has the meaning given such term in Section 2(a)(i) and shall
include all other extensions of credit hereunder and under any Ancillary
Agreement.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Reports” has the meaning given such term in Section 12(u).
 
-17-

--------------------------------------------------------------------------------


 
“Secured Revolving Notes” means those certain Amended and Restated Secured
Revolving Notes dated as of the Closing Date made by the Companies in favor of
the Lender in the aggregate original face amount of Six Million Dollars
($6,000,000), as each may be amended, supplemented, restated and/or otherwise
modified from time to time.
 
“Secured Convertible Term Notes” means those certain Amended and Restated
Secured Convertible Term Notes dated as of the Closing Date made by the
Companies in favor of the Lenders in the aggregate original face amount of Six
Million One Hundred Thousand Dollars ($6,100,000), as each may be amended,
supplemented, restated and/or otherwise modified from time to time.
 
“Securities” means the Notes, the Closing Shares and the Warrants and the shares
of Common Stock which may be issued pursuant to exercise of such Warrants or the
conversion of the Secured Convertible Term Notes.
 
“Securities Act” has the meaning given such term in Section 12(r).
 
“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed in connection
with this Agreement by any Company or any of its Subsidiaries in favor of the
Agent for the ratable benefit of the Creditor Parties.
 
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
and unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“SPA” means that certain Securities Purchase Agreement dated as of December 31,
2006 by and among ProLink Holdings Corp. and the investors listed on the
Schedule of Investors attached thereto as in effect on the Original Closing
Date.
 
“Subsidiary” means, with respect to any Person, (a) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (b) any other Person in which such Person owns, directly or
indirectly, more than fifty percent (50%) of the equity interests at such time.
 
-18-

--------------------------------------------------------------------------------


 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto.
 
“Term” means (a) with respect to the Revolving Loans, the Revolver Term and (b)
with respect to the Term Loan, the Term Loan Term.
 
“Term Loan” has the meaning given such term in Section 2(b).
 
“Term Loan Term” means the Original Closing Date through the close of business
on August 31, 2012, subject to acceleration at the option of the Agent upon the
occurrence of an Event of Default hereunder or other termination hereunder.
 
“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero) and (b) on any date following the Closing
Date, the percentage equal to the principal amount of Term Loan held by such
Lender on such date divided by the aggregate principal amount of Term Loan on
such date.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, the Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such perfection, priority or remedies and for purposes of
definitions related to such provisions; provided further, that to the extent
that UCC is used to define any term herein or in any Ancillary Agreement and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern.
 
“Warrant Shares” has the meaning given such term in Section 12(a).
 
“Warrants” means each of the Common Stock Purchase Warrants dated as of the
Original Closing Date made by the Parent in favor of the Lenders and each other
warrant made by the Parent in favor the Lenders, as each of the same may be
amended, restated, modified and/or supplemented from time to time.
 
-19-

--------------------------------------------------------------------------------


 
Annex A
 
Commitment Annex
(as of the Closing Date)

           
Lender
Revolving
 Commitment
Amount
Revolving
Commitment
Percentage
Term Loan
Commitment
 Amount
Term
Loan
Percentage
Closing
Shares
           
Calliope
$6,000,000
100%
$0
0%
             
Valens US
$0
0%
$1,465,325.27
23.38%
             
Valens Offshore
$0
0%
$2,298,374.73
38.33%
             
PSource
$0
0%
$2,336,300
38.30%
             
TOTALS
$6,000,000
100%
$6,100,000
100.01%
 

 

--------------------------------------------------------------------------------


 
Exhibit A
 
Eligible Subsidiaries
 
ProLink Solutions, LLC

--------------------------------------------------------------------------------


 
Exhibit B
Borrowing Base Certificate
As of __________ __, 200__
 
 

                       
ACCOUNTS RECEIVABLE per __________ Aging
     
0.00
             
Ineligible Accounts:
                     
Accounts over 90 days from Invoice Date
 
0.00
     
Credit Balances Over 90 days from Invoice Date
 
0.00
     
Intercompany and Affiliate Accounts
 
0.00
     
25% Concentration Cap
 
0.00
     
Contra Accounts
 
0.00
     
Cash Sales and COD Accounts
 
0.00
     
Non-Eligible Foreign Receivables
 
0.00
     
Government Receivables (without Assignment of Claims)
 
0.00
     
Discounts, Credits and Allowances
 
0.00
     
Cross-age (25% Past Due)
 
0.00
     
Bill and Hold Invoices
 
0.00
     
Finance/Service/Late Charges
 
0.00
     
Other:
 
0.00
 
0.00
             
ELIGIBLE ACCOUNTS RECEIVABLE
     
0.00
             
ELIGIBLE CREDIT INSURED
ACCOUNTS RECEIVABLE
     
0.00
             
Accounts Receivable Advance Rate
90%
                   
ACCOUNTS RECEIVABLE AVAILABILITY
     
0.00
             
ELIGIBLE PURCHASE ORDERS
     
0.00
             
Purchase Order Advance Rate
90%
       
Purchase Order Cap
$1,000,000
       
Non USXL/VGM Purchase Order Sublimit
$200,000
                   
PURCHASE ORDER AVAILABILITY
     
0.00
             
TOTAL AVAILABILITY
     
0.00
             
Less Reserves
     
0.00
             
NET AVAILABILITY
     
0.00
             
REVOLVING CREDIT LINE
 
$5,000,000
     

 

--------------------------------------------------------------------------------


 

           
NET BORROWING AVAILABILITY (Lesser of Line or Net Availability)
   
0.00
             
Less: Calliope Revolving Loans
     
0.00
             
EXCESS/(DEFICIT) AVAILABILITY
     
0.00
             

 
The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Accounts, Eligible Credit Insured Accounts and Eligible Purchase
Orders are true and correct on the date hereof and all such Accounts and
Purchase Orders listed as eligible are eligible within the meaning given such
term in the Amended and Restated Security Agreement dated as of March 31, 2008
among ProLink Holdings Corp., the other companies named therein, the Agent and
each of the Lenders from time to time party thereto.
 
PROLINK HOLDINGS CORP., as Company Agent
 
By:                                                                  
Name:
Title:
 

--------------------------------------------------------------------------------


 
Exhibit C
 
Compliance Certificate
 
[See Attached]
 
 

--------------------------------------------------------------------------------

